                2:20-cv-02314-CSB-EIL # 1      Page 1 of 63
                                                                                   E-FILED
                                                Wednesday, 11 November, 2020 04:44:56 PM
                                                              Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS
                         URBANA DIVISION


UNITED WISCONSIN GRAIN PRODUCERS
LLC; DIDION ETHANOL, LLC; ACE              Civil Action No.:
ETHANOL, LLC; FOX RIVER VALLEY
ETHANOL, LLC; BADGER STATE
ETHANOL, LLC; and PLCP, LLLP,
                                           JURY TRIAL DEMANDED
                     Plaintiffs,
          v.

ARCHER DANIELS MIDLAND COMPANY,

                     Defendant.



                                   COMPLAINT
                                    2:20-cv-02314-CSB-EIL # 1                           Page 2 of 63




                                                    TABLE OF CONTENTS


GLOSSARY OF COMMONLY USED TERMS ..................................................................... ii
SUMMARY OF CASE..............................................................................................................1
PARTIES ...................................................................................................................................8
JURISDICTION AND VENUE ................................................................................................9
FACTUAL ALLEGATIONS ..................................................................................................10
     A.      The Ethanol Market in the United States ..................................................................10
     B.       The Argo Terminal and the Chicago Price Indexes ..................................................14
     C.       Ethanol Derivatives Are Tied to the Chicago Benchmark Price ..............................16
     D.      The Chicago Benchmark Price and Chicago Ethanol Derivatives are
             highly susceptible to manipulation ...........................................................................19
     E.       The Mechanics of ADM’s Scheme ...........................................................................23
     F.       ADM’s Conduct Was Intended to Control and Manipulation Prices .......................26
     G.      ADM’s Senior Executive Knew About the Unlawful Scheme .................................32
     H.      The Impact of ADM’s Scheme on Ethanol Prices ....................................................35
FRAUDULENT CONCEALMENT ........................................................................................36
RELEVANT MARKETS ........................................................................................................37
     A.      ADM Exercised Monopoly Power in the Argo Terminal Market, Thereby
             Controlling and Depressing Prices in the U.S. Ethanol Market ...............................37
     B.       ADM Possessed Monopoly Power in the Argo Terminal Market and
              the U.S. Ethanol Market............................................................................................40
     C.       ADM’s Monopoly Power Was Durable. ..................................................................41
VIOLATIONS ALLEGED ......................................................................................................43
PRAYER FOR RELIEF ..........................................................................................................56
JURY TRIAL DEMANDED ...................................................................................................58




                                                                        i
                        2:20-cv-02314-CSB-EIL # 1           Page 3 of 63




                       GLOSSARY OF COMMONLY USED TERMS

Argo Prices: Prices of ethanol for transactions in ethanol made at the Argo Terminal. Argo Prices
play an outsized role in setting of U.S. ethanol prices. Argo Prices during the Market-on-Close
Window (defined below) are used by Platts (defined below) in the determination of the Chicago
Benchmark Price. Argo Prices are also used by OPIS (defined below) in its reports of the daily
Chicago OPIS prices.

Argo Terminal: A fuel terminal located in Argo, Illinois operated by Kinder Morgan. Because of
its Midwest location, the Argo Terminal plays an outsized role in the buying and selling of ethanol.
Ethanol trading at the Argo Terminal during the half-hour Market-on-Close Window (defined
below) determines the Chicago Benchmark Price (defined below) that is used to set the price for
ethanol and ethanol-based financial instruments sold throughout the United States.

Argo Terminal Market: The market for the purchase and sale of ethanol at the Argo Terminal.
The Argo Terminal Market is unique because Argo Prices for ethanol determine the price of
ethanol sold nationwide whether it is sold at other terminals or through bilateral sales between
private parties through negotiated agreements.

Chicago Benchmark Price: A benchmark price index for ethanol published by Platts. The
Chicago Benchmark Price and the Chicago OPIS Price (defined below) are the dominant indexes
used to determine the price in Producer Sales Contracts for ethanol sold throughout the United
States. However, the Chicago Benchmark Price is the exclusive index used as the basis for
determining the value of Chicago Ethanol Derivatives. The Chicago Benchmark Price is set by
reference to the daily price of ethanol traded at the Argo Terminal. More particularly, the Chicago
Benchmark Price is determined by Platts based on ethanol sales made during the Market-on-Close
Window at the Argo Terminal.

Chicago Ethanol Derivatives: Ethanol futures contracts and options contracts traded on the
Chicago Mercantile Exchange (the “CME”). The value of these instruments is determined wholly
or in part by the Chicago Benchmark Price. The most important derivatives are (1) the Chicago
Ethanol (Platts) Futures contract (CME symbol: CU) traded on the New York Mercantile
Exchange (“NYMEX”); (2) the Chicago Ethanol (Platts) Average Price Option (CME symbol:
CVR) traded on NYMEX; and (3) the CME’s Ethanol Futures Contract (CME symbol: EH) traded
on the Chicago Board of Trade (“CBOT”).

Chicago OPIS Price: A benchmark price index published by OPIS that is frequently used as the
basis for setting the price of ethanol sold throughout the United States. The Chicago OPIS Price
is set by reference to the daily price assessments released by OPIS for ethanol spot market trades
at the Argo Terminal. Specifically, assessments are for Denatured fuel-grade ethanol FOB Argo
Terminal, 5,000 bbl, including RINs for the calendar year corresponding to the product delivery
date. Prompt assessments are 3-10 days from the published date.

Decay: The phenomenon that occurs where a fixed percentage of the open position in a
diminishing balance contract held by an investor is “locked in” based on each day’s trading price.
The amount of decay can be determined by the number of open positions held by an investor

                                                 ii
                         2:20-cv-02314-CSB-EIL # 1           Page 4 of 63




divided by the number of trading days in the particular month. This decay occurs because each
trading day’s settlement price has a proportional impact on the final settlement value of the contract
at the end of the month.

Diminishing Balance Contract: Specific futures contracts whose front month position in any
given contract month diminishes as the contract month progresses toward expiration at the end of
the month for purposes of position limits. Diminishing balance contracts typically have a final
settlement value equal to the average of the benchmark price for all trading days in the contract
month. Chicago Ethanol (Platts) Futures are diminishing balance contracts.

Formula Prices: In their Producer Sales Contracts, Producers frequently specify, as the price
term, a formula which is expressly based on Argo Prices. As used herein, Formula Prices are
prices in Producer Sales Contracts which are expressly based, in whole or in part, on a Chicago
Benchmark Price and/or a Chicago OPIS Price.

Hitting the Bid: A phrase that describes a consummated trade where a seller agrees to match a
buyer’s posted bid quotation price. “Hitting the bid” is the opposite of “lifting the offer,” where a
buyer agrees to match a seller’s offer quotation for the product.

ITT: Intertank Transfer (“ITT”) transactions occurring at the Argo Terminal where ethanol is sold
from storage tanks and deliverable at the Argo Terminal between 5 and 15 days forward from the
date of sale. ITT transactions occurring during the MOC Window form the basis of the Chicago
Benchmark Price.

Lifting the Offer: A phrase that describes a consummated trade where a buyer agrees to match a
seller’s offer quotation for the product. “Lifting the offer” is the opposite of “hitting the bid,”
where a seller agrees to match a buyer’s posted bid quotation price.

Long Position: A trading position where a derivative investment earns money for a trader if the
price of the underlying commodity increases. A long position contrasts with, and is complementary
to, a short position where a trader earns money if the price of the underlying commodity decreases.

Market-on-Close Window: The Market-on-Close (“MOC”) Window is a 30-minute trading
period for ITT ethanol transactions between 1:00 p.m. and 1:30 p.m. C.T. every trading day at the
Argo Terminal. Platts uses trading activity during the MOC Window to determine the daily
Chicago Benchmark Price for ethanol.

Oil Price Information Service (“OPIS”): OPIS provides prices from the Argo Terminal in its
Chicago OPIS Prices.

Platts: S&P Global Platts (“Platts”) is a provider of trading information in the ethanol market and
other markets. Platts creates the daily Chicago Benchmark Price that is then used to set Formula
Prices for sales of ethanol and is used to determine the value of Chicago Ethanol Derivatives.

Producer Sales: The sales of ethanol made by the producer of that ethanol to another person.



                                                 iii
                       2:20-cv-02314-CSB-EIL # 1          Page 5 of 63




Producer Sales Contracts: Contracts used by ethanol producers to sell the ethanol they produce.
Producer Sales Contracts usually incorporate Formula Prices.

Producers: The persons who produce ethanol and sell such ethanol to another person.

Relevant Time Period: The period during which Defendant ADM illegally manipulated Argo
Prices. The Relevant Time Period runs from November 17, 2017 to the present.

Short Position: A trading position where a derivative investment earns money for a trader if the
price of the underlying commodity decreases. A Short Position contrasts with and is
complementary to a Long Position where a trader earns money if the price of the underlying
commodity increases.

U.S. Ethanol Market: The market for ethanol sold throughout the United States. The pricing in
the U.S. Ethanol Market is dictated by the prices set in Argo Terminal Market.




                                               iv
                          2:20-cv-02314-CSB-EIL # 1          Page 6 of 63




        Plaintiffs United Wisconsin Grain Producers LLC, Didion Ethanol, LLC, ACE Ethanol,

LLC, Badger State Ethanol, LLC, Fox River Valley Ethanol, LLC, and PLCP, LLLP,

(collectively, “Plaintiffs”) bring this action against Defendant Archer Daniels Midland Company

(“ADM”). Based upon personal knowledge, information, belief, and investigation of counsel,

Plaintiffs specifically allege:

                                      SUMMARY OF CASE

        1.      Ethanol (ethyl alcohol) is a renewable, biodegradable, high-octane motor fuel

derived from the sugars, starches and cellulosic matter found in corn. It has been used as a fuel or

additive dating back to the days of Henry Ford’s Model T. Nearly every gallon of gasoline

consumed in the United States today contains fuel ethanol. Ethanol is part of our nation’s solution

to reducing our dependency on fossil fuels, lowering fuel prices, creating domestic jobs, boosting

the farm economy, and cleaning our environment.

        2.      Plaintiffs are producers and sellers of ethanol in the Midwest and the United States.

Unlike the large agribusiness that is ADM, Plaintiffs are limited liability companies and a limited

partnership comprised of largely local and regional corn farmers. They do not have the power to

control the ethanol market nor do they have the power to change the way that ethanol is priced.

Plaintiffs sell the ethanol they produce for the prevailing market prices established, for the most

part, by reference to the prices set at the Argo Terminal. More particularly, Plaintiffs, like most

Producers, sell their ethanol by way of Producer Sales Contracts that include Formula Prices which

are set by reference to the two dominant pricing indexes used throughout the United States, the

Chicago Benchmark Price and/or the Chicago OPIS Price (referred to collectively herein as the

“Chicago Price Indexes”). Buyers and sellers in the ethanol market rely heavily on the proper




                                                  1
                         2:20-cv-02314-CSB-EIL # 1            Page 7 of 63




functioning of the Argo Terminal Market and accept the Chicago Price Indexes as an accurate

measure of the market price for ethanol.

       3.      ADM, one of the largest producers of ethanol in the United States, intentionally

manipulated and artificially depressed the price of ethanol in the United States. By targeting

ethanol sales activity at the Argo Terminal and specifically during the key time frame, the MOC

Window, ADM was able to artificially depress the Chicago Price Indexes and, in turn, control the

prices of ethanol sold throughout the United States that relied upon those indexes. ADM was able

to profit from its ability to control and depress the price for ethanol because, in addition to setting

the market price for ethanol in the United States, the Chicago Benchmark Price is also used by

buyers and sellers to determine the value of Chicago Ethanol Derivatives. So, while ADM was

depressing Argo Prices and the Chicago Price Indexes, ADM was simultaneously making outsized

investments in Short Position Chicago Ethanol Derivatives which meant that although it lost

money on its ethanol sales by selling at reduced prices, it more than made up that lost revenue

because its “speculative” derivatives were guaranteed to increase in value as a result the depressed

ethanol prices it created. In addition, by driving down ethanol prices, ADM intended to drive

competitors like Plaintiffs out of the ethanol market, further entrenching its control over the pricing

of ethanol nationwide.

       4.      As a result of ADM’s unlawful, anticompetitive and deceptive activity, Plaintiffs

were harmed. This lawsuit seeks redress under Federal antitrust law, Illinois antitrust law, and the

consumer protection laws of the States of Illinois, Iowa, and Wisconsin, for damages caused by

ADM’s illegal manipulation of Argo Prices, including the Chicago Price Indexes, that resulted in

depressed prices on nearly all Producer Sales nationwide.




                                                  2
                         2:20-cv-02314-CSB-EIL # 1            Page 8 of 63




       5.      By way of further explanation, ADM produces ethanol at multiple bioprocessing

sites in the United States and sells ethanol into cash markets, including a cash spot market at the

Argo Terminal. While being one of many cash spot markets, the Argo Terminal is unique because

it serves as the price reference point for nearly all ethanol sales in the United States. Specifically,

ethanol sales at the Argo Terminal are used to set the Chicago Price Indexes, the indexes that are

then used to set the price for ethanol sold throughout the United States. The Chicago OPIS Price

index is set by reference to the price of ethanol sold each day at the Argo Terminal and the Chicago

Benchmark Price is set by reference to the price of ethanol sold each day at the Argo Terminal

during one thirty minute-trading period, the MOC Window.

       6.      As a producer and seller of ethanol, ADM should want pricing mechanisms that

maximize ethanol market prices. However, by 2017, ADM had decided its ethanol operations

were not profitable. First, AMD sought to sell its ethanol production facilities, but it failed to

secure a willing buyer. ADM then devised a novel (and illegal) way to profit from its ethanol

operations. During the Relevant Time Period, ADM acquired large amounts of Short Position

Chicago Ethanol Derivatives that went up in value if the Chicago Benchmark Price for ethanol

went down. ADM acquired these Chicago Ethanol Derivatives to an extent that went well beyond

any reasonable hedging activity and was a stark departure from its past practice. The key to

profiting from this outsized financial derivative position was ADM’s ability to control the price of

ethanol and specifically its ability to make sure that the Chicago Benchmark Price was depressed.

       7.      ADM specifically sought to exercise, acquire and/or maintain monopoly power in

the Argo Terminal Market so that it could depress Argo Prices generally, and, more particularly,

so that it could depress prices during the MOC Window when the Chicago Benchmark Price was

set. By depressing the Chicago Benchmark Price, ADM’s Short Position Chicago Ethanol



                                                  3
                        2:20-cv-02314-CSB-EIL # 1          Page 9 of 63




Derivatives would earn supra-competitive profits. In effect, ADM engaged in cross-market

manipulation: by monopolizing ethanol sold at the Argo Terminal, ADM was able to manipulate

and drive down the Chicago Benchmark Price that had the effect of driving up the value of its

Chicago Ethanol Derivatives to an extent that more than offset its losses on those ethanol sales.

However, by driving down Argo Prices, ADM drove down the Chicago Price Indexes which then

drove down prices throughout the U.S. Ethanol Market. By acquiring and maintaining the ability

to control prices at the Argo Terminal, ADM acquired and maintained the ability to control the

price of ethanol throughout the U.S. Ethanol Market and by using that power to depress Argo

Prices, ADM artificially depressed ethanol prices through the United States.

       8.      To succeed, ADM needed to execute a two-step strategy. First, ADM needed to

ensure that prices of ethanol sold at the Argo Terminal would decline (i.e., ADM needed to depress

Argo Prices), which ADM did by: (i) flooding the Argo Terminal with ethanol; and (ii) hurriedly

lowering offers or accepting low priced bids as the dominant Argo Terminal seller rather than

asking or waiting for a higher price. ADM intended to control all pricing in the Argo Terminal

Market, but it focused in particular on ethanol sales during the MOC Window used to set the

Chicago Benchmark Price because the Chicago Benchmark Price is used to determine the value of

Chicago Ethanol Derivatives. By seeking to control the price of ethanol in the Argo Terminal

Market, ADM was seeking to control the price of ethanol nationwide because of the Argo Terminal

Market’s unique role in price setting for the U.S. Ethanol Market. Accordingly, because United

States ethanol prices are set by reference to Argo Prices (using the Chicago Price Indexes), by

selling on average, as little of one million gallons of ethanol daily during the MOC Window at the

Argo Terminal, ADM was able to adversely manipulate the price for over 32 million gallons of

ethanol sold throughout the United States each day.



                                                4
                       2:20-cv-02314-CSB-EIL # 1           Page 10 of 63




       9.      Second, ADM needed to gain enough leverage to turn its own losses on the sale of

ethanol at the Argo Terminal (and associated losses on its plant production), into financial gains

at the New York Mercantile Exchange (“NYMEX”) and the Chicago Board of Trade (“CBOT”)

that more than offset its losses, which it did by acquiring Short Position Chicago Ethanol

Derivatives at an unprecedented scale.

       10.     There can be no doubt that ADM’s conduct at the Argo Terminal, and in the MOC

Window, had unlawful and anticompetitive intent. Starting November 17, 2017, when ADM

began executing its price manipulation strategy, through at least mid-2019, ADM was a buyer in

the MOC Window only once, for 210,000 gallons, and was a seller at all other times, accounting

for a total of approximately 821 million gallons sold. This stood in stark contrast to its pre-

November 17, 2017 trading behavior in which ADM had consistently been a buyer during the

MOC Window. Even more incriminating, while selling in the MOC Window, ADM was, at times,

simultaneously purchasing ethanol at the Argo Terminal outside of the MOC Window when

necessary to meet its delivery obligations at prices above which it was selling ethanol within the

MOC Window. In the absence of ADM’s unlawful scheme, this conduct was against its own

economic interest.

       11.     ADM used its size and proximity to Argo to exploit and overwhelm the Argo

Terminal and force its desired, self-serving depressed ethanol pricing outcome upon other financial

and physical market participants. ADM knew that its conduct would also have impact beyond

driving up its own profits. ADM knew its conduct would cause substantial harm to other ethanol

producers, including Plaintiffs, by reducing the prices they received on their ethanol sales. In

addition, not only did ADM’s control of Argo Prices have immediate negative effects on ethanol

producers, it also threatened to have long term negative effects on the U.S. Ethanol Market by



                                                5
                        2:20-cv-02314-CSB-EIL # 1            Page 11 of 63




creating a market distortion. ADM knew that other Producers would be forced to sell their ethanol

at artificially low prices which would ultimately lead to those Producers being forced to reduce

their capacity and/or leave the market altogether, further entrenching ADM’s dominant position.

And, once the Producers reduced capacity or left the market, it would be difficult and/or expensive

to reenter when prices rebounded because of the nature of ethanol plant operations. ADM kept

other market participants in the dark about its strategy. However, even when market participants

began to suspect what ADM was doing, they were powerless to stop its illicit behavior but instead

were forced to continue to sell their ethanol at artificially depressed prices.

       12.     Much of ADM’s behavior was economically irrational and contrary to its self-

interest as an ethanol producer – unless it was intended to manipulate ethanol prices in order to

benefit ADM’s oversized investments in Short Position Chicago Ethanol Derivatives and force

Plaintiffs to reduce their capacity and/or even leave the ethanol market altogether. Thus, the only

reasonable conclusion to draw from the evidence is that ADM in fact engaged in precisely this

kind of manipulation. The highlights of some of the key evidence are as follows:

              Before November 17, 2017, when ethanol prices and profit margins were higher,
               ADM was one of the largest buyers of ethanol at the Argo Terminal. However,
               starting November 17, 2017 and continuing thereafter, when ethanol prices were
               lower and profit margins were eroding or non-existent, ADM became the largest
               seller of ethanol in the Argo Terminal Market – accounting for roughly 70% of all
               ethanol sales there.

              Before November 17, 2017, ADM was one the largest buyers of ethanol at the Argo
               Terminal Market during the MOC Window. However, starting in November 17,
               2017 and continuing thereafter, ADM changed its behavior becoming by far the
               largest seller of ethanol during the MOC Window – accounting for roughly 90% of
               all such sales, and sometimes even more.

              Starting on or about November 17, 2017 and continuing thereafter, ADM frequently
               sold more ethanol at low prices than it could deliver to the Argo Terminal Market,
               including during the MOC Window. To satisfy its obligations for those sales, ADM
               bought ethanol at the end of trading months, sometimes even at higher prices than
               it had sold ethanol for earlier in the month. However, even here ADM took steps to

                                                  6
                        2:20-cv-02314-CSB-EIL # 1           Page 12 of 63




               maximize its price manipulation. ADM made sure to never buy ethanol during the
               MOC Window, where its purchases would be more likely to raise the Chicago
               Benchmark Price and thereby negatively impact ADM’s Short Position Ethanol
               Derivatives.

              Starting shortly before November 17, 2017 and continuing thereafter, ADM
               amassed huge positions in ethanol derivatives tied to prices at the Argo Terminal.
               The size of these positions represented a dramatic departure from ADM’s previous
               hedging activities and can be described only as speculative bets. In some months,
               ADM took short positions on up to 6,000-7,000 Chicago Ethanol (Platts) Futures
               contracts, representing 252 to 294 million gallons of ethanol and 50% or more of
               the open interest in the relevant contract months. These speculative short positions
               dwarfed ADM’s total monthly ethanol production capacity of roughly 133 million
               gallons.

              Due to the sheer size of ADM’s derivative positions and the way that they
               “decayed” over the course of a relevant “spot” month – as will be explained later –
               ADM was strongly incentivized to manipulate the Chicago Benchmark Price
               downward during the MOC Window of every trading day within a month.

       13.     ADM’s unlawful conduct and resulting manipulation of the derivative contracts

market is illegal and is forbidden by the Commodities Exchange Act (“CEA”). Moreover, as

discussed above, it created a market distortion, manipulating ethanol supply and demand at the

Argo Terminal to depress Argo Prices and reducing prices for the entire U.S. Ethanol Market. As

noted, the Argo Terminal is a critical point for ethanol price determination and although many

Producer Sales are made outside of the Argo Terminal, the overwhelming majority of Producer

Sales are made through Producer Contracts that include Formula Prices based on the Chicago Price

Indexes. Thus, as ADM knew with substantial certainty when it developed and executed its illegal

strategy, its downward manipulation of prices at the Argo Terminal distorted the proper

functioning of the Argo Terminal Market and the U.S. Ethanol Market, harming other market

participants who relied upon the proper functioning of the Chicago Price Indexes, thwarting the

proper operation of the Producer Sales Contracts, and interfering with the business relationships

of the large majority of Producers, including Plaintiffs.


                                                 7
                        2:20-cv-02314-CSB-EIL # 1          Page 13 of 63




                                            PARTIES

       14.     Plaintiff United Wisconsin Grain Producers LLC (“UWGP”), is a limited liability

company, organized under the laws of the State of Wisconsin with its principal place of business

in Friesland, Wisconsin. UWGP is an ethanol producer that sells that ethanol to others primarily

pursuant to Producer Sales Contracts.

       15.     Plaintiff Didion Ethanol, LLC. (“Didion”) is a limited liability company, organized

under the laws of the laws of the State of Wisconsin with its principal place of business in Cambia,

Wisconsin. Didion is an ethanol producer that sells that ethanol to others primarily pursuant to

Producer Sales Contracts.

       16.     Plaintiff ACE Ethanol LLC (“ACE”) is a limited liability company, organized

under the laws of the State of Wisconsin with its principal place of business in Stanley, Wisconsin.

ACE is an ethanol producer that sells that ethanol to others primarily pursuant to Producer Sales

Contracts.

       17.     Plaintiff Badger State Ethanol, LLC (“Badger State”) is a limited liability company,

organized under the laws of the State of Wisconsin with its principal place of business in Monroe,

Wisconsin. Badger State is an ethanol producer that sells that ethanol to others primarily pursuant

to Producer Sales Contracts.

       18.     Plaintiff Fox River Valley Ethanol, LLC (“Fox River”) is a limited liability

company, organized under the laws of the State of Wisconsin with its principal place of business

in Oshkosh, Wisconsin. Fox River is an ethanol producer that sells that ethanol to others primarily

pursuant to Producer Sales Contracts.

       19.     Plaintiffs UWGP, Didion, ACE, Badger State and Fox River are referred to

collectively herein as the “Wisconsin Plaintiffs.”



                                                 8
                        2:20-cv-02314-CSB-EIL # 1           Page 14 of 63




       20.     Plaintiff PLCP, LLLP (“Pine Lake Corn”) is a limited liability limited partnership,

organized under the laws of the State of Iowa with its principal place of business in Steamboat

Rock, Iowa. Pine Lake Corn is an ethanol producer that sells that ethanol to others primarily

pursuant to Producer Sales Contracts.

       21.     Defendant Archer Daniels Midland Company (“ADM”) is a corporation organized,

created, and existing pursuant to the laws of the state of Delaware with its North American

headquarters at 4666 Faries Parkway, Decatur, Illinois 62526 and its global headquarters at 77

West Wacker Drive, Chicago, Illinois 60601. Upon information and belief, all of ADM’s ethanol

trading operations, including its trading in Chicago Ethanol Derivatives, was directed from its

North American headquarters in Decatur, Illinois.

                                 JURISDICTION AND VENUE

       22.     The Court has subject matter jurisdiction over the Plaintiffs’ federal antitrust

claims, brought under Section 2 of the Sherman Act, 15 U.S.C. § 2, and Sections 4 and 16 of the

Clayton Act, 15 U.S.C. §§ 15 & 26, pursuant to 28 U.S.C. §§ 1331 & 1337. The Court has

supplemental jurisdiction over the Plaintiff’s state law claims under 28 U.S.C. § 1367.

       23.     The Court has personal jurisdiction over the Defendant because ADM has its North

American headquarters in this District; (2) ADM has its global headquarters in the State of Illinois;

(3) ADM transacted business in the State of Illinois, including in this District, during the Relevant

Time Period; (4) ADM had substantial contacts with the State of Illinois, including in this District,

during the Relevant Time Period; and (5) the claims brought in this lawsuit arise out of actions

taken by ADM in the State of Illinois, including actions taken in this District.

       24.     Venue is proper in this District under 28 U.S.C. §1391(b), (c), and (d). Defendant

ADM resides, transacts business, and has agents in this District; the claims brought in this lawsuit



                                                 9
                       2:20-cv-02314-CSB-EIL # 1           Page 15 of 63




arise out of events or omissions that occurred in this District; and a substantial portion of the

affected interstate trade and commerce described herein occurred in this District.

       25.     The activities of ADM were within the flow of, were intended to, and did have a

substantial effect on the interstate commerce of the United States, including the Argo Terminal

Market, the U.S. Ethanol Market, and the market for financial derivatives based on ethanol.

       26.     Filing this case in the Urbana Division of the Central District of Illinois is proper

because ADM’s manipulative activities were conceived of and directed from its North American

headquarters in Decatur, Illinois, which is within Macon County, Illinois and part of the Urbana

Division per Local Rule 40.1.

                                 FACTUAL ALLEGATIONS

A.     The Ethanol Market in the United States.

       27.     Ethanol is a clear, colorless simple alcohol. Plaintiffs and ADM produce ethanol

primarily from corn and sell it for use as a renewable fuel and additive. Ethanol is a unique

commodity product.

       28.     The current domestic ethanol market was largely created by federal law and state

regulations that set renewable fuel requirements for transportation fuel. In particular, the

Renewable Fuel Standard originated with the Energy Policy Act of 2005 which increased the

volume of renewable fuel that must be blended into gasoline. The Renewable Fuel Standard was

expanded and extended by the Energy Independence and Security Act of 2007.

       29.     Renewable Fuel Standards require gasoline producers to buy a certain quantity of

renewable fuels (such as ethanol) each year to blend into gasoline used as transportation fuel.

Ethanol is the renewable fuel most used by obligated parties to meet this renewable fuel

requirement. Legal and regulatory requirements play a large role in the demand for ethanol by



                                                10
                          2:20-cv-02314-CSB-EIL # 1          Page 16 of 63




creating a class of “ethanol consumers” consisting mostly of refineries, importers, blenders, and

general gasoline resellers.

       30.     Buyers in the ethanol market get their ethanol primarily in two ways. First, they can

buy ethanol directly from an ethanol producer, contracting to have the Producer ship ethanol

straight to the buyer’s facilities for blending with gasoline that is then shipped to retail markets.

Second, they can choose to buy ethanol at terminals located throughout the country, where

Producers ship and store large quantities of ethanol via railcar, tanker truck, or barge. Ethanol

stored at terminals is available for immediate or “spot” sale to buyers. At these terminals, ethanol

and gasoline can also be blended onsite for ease of shipment to retail end users; alternatively,

buyers can transport the ethanol purchased at terminals back to their own facilities or refineries for

blending.

       31.     Terminals also serve as locations where other buyers who do not blend ethanol for

end-use can acquire and ship it for resale elsewhere at higher prices. By doing so, such middlemen

and resellers can benefit from market arbitrage.

       32.     Below is a diagram showing the general flow of ethanol production and distribution

in the United States with the “Fuel Terminal” at the point of the distribution chain where ethanol

offered for sale by ethanol producers is matched up with buyers who blend it with gasoline from

refiners and importers:




                                                   11
                        2:20-cv-02314-CSB-EIL # 1            Page 17 of 63




Source: Alternative Fuels Data Ctr., U.S. Dep’t of Energy, Ethanol Production & Distribution,
https://afdc.energy.gov/fuels/ethanol_production.html (last visited October 30, 2020).

       33.     The Midwest is the epicenter of ethanol production in the United States, dwarfing

every other region. The U.S. Energy Information Administration reports that 176 of the 200

ethanol plants in the United States (88%) are located in the Midwest, in a region defined as

Petroleum Administration for Defense District 2, or PADD 2.1




1
 During World War II, the Petroleum Administration for War agency divided the U.S. into five Petroleum
Administration for Defense Districts, or PADDs to help organize the allocation of fuels derived from
petroleum products, including gasoline and diesel (or “distillate”) fuel. Although the Petroleum
Administration for War agency was abolished in 1946, the five PADDs are still used today by the
government and private businesses for data collection purposes.

                                                 12
                        2:20-cv-02314-CSB-EIL # 1          Page 18 of 63




       34.     Ethanol plants in the Midwest also have higher capacity than plants elsewhere in

the United States. As shown in the diagram below, of the country’s nearly 16.3-billion-gallon

annual production capacity, the Midwest region accounts for more than 14.8 billion gallons (91

percent) of total production. Shipping ethanol out of the Midwest for sale in other regions is

therefore a routine part of the ethanol production business.




                                                13
                        2:20-cv-02314-CSB-EIL # 1            Page 19 of 63




       35.     ADM is one of the country’s largest producers of ethanol, operating eight mills in

the Midwest and capable of producing a total of 1.69 billion gallons of ethanol, or approximately

10% of the U.S. annual ethanol production of 16 billion gallons.

B.     The Argo Terminal and the Chicago Price Indexes.

       36.     The Kinder Morgan Argo Terminal in Argo, Illinois is the critical locus in the

Midwest for the sale of ethanol, and for setting the indexes used to determine the price for the

broader U.S. Ethanol Market.       It is also critical for transporting ethanol domestically and

internationally to meet demand. Accordingly, the Argo Terminal is singularly unique because

Argo Prices for ethanol determine the prices of ethanol sold at other terminals, as well as the prices

that private parties negotiate in non-terminal ethanol sales.

       37.     The Argo Terminal is one of the largest of the approximately 1,200 ethanol

terminals in the country and, more importantly, it is the largest in the critical PADD 2 region. It

can handle shipments by rail, truck, and barge. Because of this multimodal capability and its large

54.6-million-gallon capacity, the Argo Terminal serves all segments of ethanol purchasers, from

blenders and other end users to resellers and middlemen.

       38.     In recognition of the key role the Argo Terminal plays in the U.S. Ethanol Market,

pricing services such as S&P Global Platts (“Platts”) and the Oil Price Information Service

                                                 14
                        2:20-cv-02314-CSB-EIL # 1          Page 20 of 63




(“OPIS”) provide benchmark price assessments that reflect the trading price of ethanol at the Argo

Terminal on a daily basis. Buyers and sellers of ethanol (whether at other terminals or in private

negotiated transactions) use these Argo Terminal price assessments to determine what the fair

market value of ethanol is at a given time nationwide. Market participants also use Platts and OPIS

data to study market trends and predict future movement in ethanol prices for purposes of strategic

planning, including hedging and speculation on ethanol derivatives.

       39.     One of the most important price assessments compiled by Platts at the Argo

Terminal is the Chicago Benchmark Price. The Chicago Benchmark Price is calculated every

trading day during the Market-on-Close (“MOC”) Window from 1:00 p.m. to 1:30 p.m. C.T. and

is based on Intertank Transfer (“ITT”) transactions: ethanol sold from storage tanks and deliverable

at the Argo Terminal between 5 and 15 days forward from the date of sale.

       40.     The price assessment compiled by OPIS at the Argo Terminal is the benchmark

Chicago OPIS Price which is calculated every trading day based on ethanol transactions during

the full trading day and reflecting transactions for Denatured fuel-grade ethanol FOB Argo

Terminal, 5,000 bbl, including RINs for the calendar year corresponding to the product delivery

date. Prompt assessments are 3-10 days from the published date.

       41.     Throughout the Argo Terminal trading day, ethanol buyers post bid prices and

ethanol sellers post offer prices. Under normal trading practices, buyers and sellers adjust their

bids and offers in response to the prices proposed by their potential counterparties. Motivated

sellers will decrease their offers to beat the offers of competing sellers, while motivated buyers

will increase their bids to beat those of competing buyers. Once there is a match between a buyer

bid and a seller offer, a sale is consummated.




                                                 15
                        2:20-cv-02314-CSB-EIL # 1            Page 21 of 63




       42.      When an ethanol seller agrees to sell ethanol at the posted bid price of a buyer, this

practice is known as “hitting the bid.” The buyer equivalent to hitting the bid is referred to as

“lifting the offer,” and occurs when an ethanol buyer agrees to pay the posted offer price quoted

by an ethanol seller.

       43.      This back-and-forth negotiation throughout the trading day (and during the MOC

Window) between ethanol buyers and sellers is crucial for price determination at the Argo

Terminal and for the calculation of the Chicago Price Indexes. Without it, the Platts and OPIS

price assessments would lack a strong, market-based foundation.

C.     Ethanol Derivatives Are Tied to the Chicago Benchmark Price.

       44.      The Chicago Benchmark Price is also used to establish the value of and to settle

several important ethanol derivatives: (1) the Chicago Ethanol (Platts) Futures contract (CME

symbol: CU) traded on the New York Mercantile Exchange (“NYMEX”); (2) the Chicago Ethanol

(Platts) Average Price Option (CME symbol: CVR) traded on NYMEX; and (3) the CME’s

Ethanol Futures Contract (CME symbol: EH) traded on the Chicago Board of Trade (“CBOT”).

The complaint refers to these futures and options contracts collectively as the “Chicago Ethanol

Derivatives.”

       45.      A futures contract is a derivative that allows market participants to offset or assume

the risk of a price change of an underlying commodity over time. Futures contracts detail the

quality and quantity of the underlying commodity (including the place of delivery if physically

settled) and are standardized to be identical for all participants to facilitate trading on futures

exchanges such as the CME. Given the standardization of the contract specifications, the only

contract variable is price, which is discovered by bidding and offering (also known as quoting)

until a trade occurs. The fact that futures contracts are standardized and exchange-traded makes



                                                 16
                        2:20-cv-02314-CSB-EIL # 1            Page 22 of 63




these instruments indispensable as means for hedging by commodity producers such as ADM and

for hedging and speculating by consumers, traders, and investors.

       46.     A futures contract can be settled in one of two ways. A physically-settled futures

contract is settled by physical delivery of the designated quantity of the underlying commodity at

a predetermined place on a fixed date (the expiration date) at the predetermined price. A cash-

settled futures contract, by contrast, results in a cash payment between the futures contract parties

reflecting the difference between the originally contracted price of the futures contract and the

final market price of the futures contract at the time of settlement. The value of a futures contract

fluctuates over time until the expiration date, but importantly, the fluctuations in the price of the

futures contract is based entirely on the fluctuations in price for the underlying commodity.

       47.     An option contract is a type of financial derivative that gives the buyer the right –

but not the obligation as with a futures contract – to either buy or to sell a particular commodity at

a predetermined price (“strike price”), on or before a specified date in the future (the “expiration

date”). The value of an option contract fluctuates over time until the expiration date based on

fluctuations in the price of the underlying commodity. That value, as well as the decision to

exercise the option, depends on whether it is “in-the-money,” meaning the strike price is below

the current price of the underlying asset; or “out-of-the-money,” meaning the strike price is above

the current price of the underlying asset. Whether an option is “in or out”-of-the-money depends

on the relevant reference price at the time of option settlement – the at-the-money price.

       48.     The Chicago Ethanol (Platts) Futures Contract (CME symbol: CU) is the most

liquid, or most highly traded, financial derivative tied to the Chicago Benchmark Price. Each

Chicago Ethanol (Platts) Futures contract is traded on NYMEX, represents 42,000 gallons (or

1,000 barrels) of ethanol, and is valued as the size (42,000 gallons) multiplied by the floating price



                                                 17
                        2:20-cv-02314-CSB-EIL # 1            Page 23 of 63




(the Chicago Benchmark Price) quoted in increments of $0.0001, or one-hundredth of a cent, per

gallon. The Chicago Ethanol (Platts) Futures Contract has had an average monthly trading volume

on the CME in excess of 99,000 contracts between November 2017 and today. The Chicago

Ethanol (Platts) Futures contract is cash settled, meaning that the contract parties pay each other

based on the difference between the contract price and the settlement price, and there is thus no

requirement for physical delivery to satisfy the contract.

       49.     The CME also offers Chicago Ethanol (Platts) Average Price Options contracts

(CME symbol: CVR), which are financially settled, non-early exercisable options of the

underlying Chicago Ethanol (Platts) Futures contract, that are traded on NYMEX. Accordingly,

the value of Chicago Ethanol (Platts) Average Price Options also corresponds directly to the

Chicago Benchmark Price calculated by Platts at the Argo Terminal during the MOC Window.

From November 1, 2017 through August 31, 2019, CME reports that total volume in Chicago

Ethanol (Platts) Average Price Options was 182,506 contracts.

       50.     The CME also offers the CME’s Ethanol Futures Contract (CME symbol: EH). The

EH contract is a physically settled ethanol futures contract listed on CBOT, with each contract

representing 29,000 gallons of ethanol to be delivered in the contract month at the price of the

contract. While not settled directly to the Chicago Benchmark Price, the market price that EH

contracts trade at is heavily influenced by and highly correlated to the Chicago Benchmark Price

because traders incorporate changes in the Chicago Benchmark price into their EH contract bid

and offer prices, reflecting the Argo Terminal’s key role as the largest terminal in the Midwest and

more specifically the Argo Terminal MOC Window’s key role in setting the price across the United

States ethanol market. Thus, ADM’s downward manipulation of Argo Prices and the Chicago

Benchmark Price would also cause EH contracts to trade at artificially inflated prices. From



                                                 18
                         2:20-cv-02314-CSB-EIL # 1         Page 24 of 63




November 1, 2017 through August 31, 2019, CME reports that total volume in the EH contract

was 328,024 contracts.

D.     The Chicago Benchmark Price and Chicago Ethanol Derivatives are Highly
       Susceptible to Manipulation.

       51.     ADM recognized four key features of the Chicago Benchmark Price and of Chicago

Ethanol Derivatives that made them highly susceptible to manipulation by ADM.

       52.     First, both the Chicago Benchmark Price and Chicago Ethanol Derivatives were

tied inextricably to trading activity at only one location and market: the Argo Terminal in Argo,

Illinois and ADM had five ethanol production facilities within 250 miles of the Argo Terminal.

Combined, these facilities had 1.237 billion gallons of total annual ethanol production capacity.

Most of these facilities were able to ship ethanol into the Argo Terminal via railcar, barge, and

tanker truck. This meant that ADM, compared to its ethanol producer competitors, had a greater

ability to attempt to monopolize sales at the Argo Terminal and control pricing by flooding the

Argo Terminal market with ethanol offered for sale at artificially lower prices.

       53.     Second, the Chicago Benchmark Price (used to determine the price for ethanol sold

throughout the United States and used to determine the price for ethanol derivatives) is calculated

based on bids, offers, and trades occurring during the MOC Window, a mere half-hour of daily

trading at the Argo Terminal. Because of the MOC Window’s limited duration and trading volume,

ADM could significantly influence the Chicago Benchmark Price downward by concentrating its

aggressive pricing and selling into that 30-minute market of the trading day and that is exactly

what ADM did. During the Relevant Period, ADM accounted for over 90% of ethanol sold during

the MOC Window. Moreover, ADM could exert this downward influence on the Chicago

Benchmark Price while limiting its worst losses to the comparatively small volume of ethanol

trades in the MOC Window. This leverage meant, for example, that by controlling the daily price

                                                19
                         2:20-cv-02314-CSB-EIL # 1            Page 25 of 63




for 1 million gallons of ethanol ADM sold at the Argo Terminal during the MOC Window, ADM

could manipulate the price for 32 million gallons of ethanol sold daily throughout the United

States.

          54.   Third, the prices and settlement values of Chicago Ethanol Derivatives are tied to

the Chicago Benchmark Price. Settlement of the Chicago Ethanol (Platts) Future contract (the

most actively traded ethanol derivative) is “based on the arithmetic average of the high and low

quotations from Platts for [the Chicago Benchmark Price] for each business day that it is

determined during the contract month,” and the value of Chicago Ethanol (Platts) Average Price

Options is, in turn, tied directly to the settlement price of Chicago Ethanol (Platts) Future contracts.

Trading prices for the physically settled EH contract are likewise heavily influenced by and highly

correlated to the key Chicago Benchmark Price. This meant that ADM’s actions during the MOC

Window at the Argo Terminal directly influenced the prices and settlement values of Chicago

Ethanol Derivatives.

          55.   Fourth, unique features of Chicago Ethanol Derivatives allowed ADM to take

outsized short positions, while also being able to have an outsized downward influence on the

Chicago Benchmark Price with a relatively small number of aggressively priced daily trades of

physical ethanol – thus enabling ADM to effectively manage and more than offset the losses

associated with those ethanol trades. The unique features of Chicago Ethanol Derivatives also

incentivized ADM to manipulate pricing and trading activity during the MOC Window on every

trading day during a contract month where ADM had a large short position. For example:

                a. The settlement format of the Chicago Ethanol (Platts) Futures contract makes

                   it a “diminishing balance contract” under CME Rules 559, 560, and 562, as

                   interpreted by CME Group Advisory RA1711-5 (August 11, 2017).



                                                  20
        2:20-cv-02314-CSB-EIL # 1              Page 26 of 63




   “Diminishing balance contracts are specific futures contracts whose front

   month position in any given contract month diminishes as the contract month

   progresses toward expiration/month end for purposes of position limits. . . .

   Diminishing balance contracts are typically those where the final settlement

   price is equal to the arithmetic average of a determined reference price for each

   business day that it is determined during the contract month . . . .”

b. Up to and including the February 2019 contract, the Chicago Ethanol (Platts)

   Futures contract had a spot-month position limit of 1,000 (equivalent to

   42,000,000 gallons of ethanol). However, this spot-month position limit was

   only effective at the close of trading three business days prior to the last day of

   trading of the contract. Until the close of trading three business days prior to

   the last day of trading of the contract, there was no spot-month position limit –

   so long as a party was below the 1,000 contract limit by that time, the party

   could take much larger positions in the contract earlier in the month.

c. For non-diminishing-balance contracts, this would mean that a party taking

   huge positions early in the spot month would have to unwind/close those

   positions before the close of trading three business days prior to the last day of

   that month’s contract trading. Taking such a large position carries the risk that

   potential counterparties will learn of the need to get below a position limit and

   use that information as leverage to secure a better price for them/worse price

   for the party holding the large position.

d. In a diminishing balance contract, however, this problem is avoided, as a

   trader’s number of futures positions vis-à-vis the position limit decays by an



                                 21
                            2:20-cv-02314-CSB-EIL # 1             Page 27 of 63




                       amount equal to the party’s total futures position divided by the number of

                       trading days in that month. This reflects the amount of contracts the party holds

                       that were “locked in” by each day’s price, as each trading day’s price settlement

                       has that proportional impact on the final settlement value at the end of month.

                   e. The diminishing balance nature of the Chicago Ethanol (Platts) Futures contract

                       could be exploited by ADM, allowing it to take short positions in the spot month

                       as large as 6,000 - 7,000 contracts, representing 50% or more of the open

                       interest in the spot month (and 2-3 times ADM’s total monthly ethanol

                       production capacity). ADM could then let those large positions decay down

                       below applicable position limits as the month progressed.

                   f. Starting with the March 2019 contract, the CME changed the spot-month limit

                       at the close of trading three business days prior to the last day of trading to 500

                       (equivalent to 21,000,000 gallons of ethanol). CME has not, however, imposed

                       any position limit for earlier in a trading month, leaving ADM free to use the

                       diminishing balance nature of the Chicago Ethanol (Platts) Future contract to

                       amass outsized short positions (albeit less outsized than before the changes) in

                       the spot month and let those positions decay downward below applicable

                       position limits.

          56.      The take-away from these features is that ADM could sell a comparatively small

amount of ethanol at aggressive prices during the MOC Window in order to drive the Chicago

Benchmark Price down2, while at the same time holding and benefitting from disproportionately




2
    Importantly, as noted in Paragraph 53, supra, ADM’s manipulation of Argo Prices had a profound 1:32 effect
on ethanol prices throughout the United States.

                                                      22
                       2:20-cv-02314-CSB-EIL # 1          Page 28 of 63




larger short positions in Chicago Ethanol Derivatives. The lower prices ADM received for physical

ethanol during the MOC Window were almost certain to be exceeded by gains on much larger

short derivatives positions, particularly when repeated across all of the MOC Windows within a

month. And if market fundamentals outside of ADM’s control drove ethanol prices in the spot

month upward, ADM could still limit its losses on derivatives shorts via downward manipulation,

while at the same time offsetting derivatives losses through higher margins on sales of physical

ethanol.

       57.    As a more concrete illustration of the math behind ADM’s incentive to manipulate,

consider the following. The maximum number of ethanol lots ever sold during the daily half-hour

MOC Window market was 37 lots of 5,000 barrels of ethanol (on December 1, 2017), or the

equivalent of just 185 Chicago Ethanol (Platts) Futures contracts (which each represent 1,000

barrels). During the Relevant Time Period, ADM frequently had short positions in the spot month

approaching or exceeding 7,000 Chicago Ethanol (Platts) Futures contracts, the equivalent of 350

contracts per MOC Window day (7,000 contracts / 20 trading days in typical month = 350). So

long as ADM’s sales in the MOC Window each trading day in the month did not exceed nearly

twice the maximum amount of sales that had ever occurred during the MOC Window (and far

fewer than 37 lots were sold during most MOC Windows), ADM would profit from manipulation.

E.     The Mechanics of ADM’s Scheme.

       58.    In its simplest form, ADM’s scheme consisted of two steps that it repeated over and

over each month starting in mid-November 2017. First, ADM placed huge bets in Chicago Ethanol

Derivatives in each spot month that the price of ethanol would decrease (a “short position”).

Second, during the spot month, ADM drove down the price of ethanol at the Argo Terminal,




                                               23
                        2:20-cv-02314-CSB-EIL # 1            Page 29 of 63




focusing in particular on ethanol sold during the MOC Window, to ensure that the Chicago

Benchmark Price dropped and that its short bets paid off.

       59.     ADM accomplished the downward manipulation of the Chicago Benchmark Price

via practices that were contrary to ADM’s non-manipulation economic best interest and to MOC

Window pricing customs. For example, at times, rather than acting as a typical seller by engaging

in a back-and-forth with Argo ethanol buyers, ADM began “hitting” low bids as soon as MOC

Window trading began. Hitting bids at the opening of the MOC Window (or aggressively hitting

the bid in general) has no rational economic basis other than manipulating downward the price of

ethanol at the Argo Terminal.

       60.     As a seller of ethanol, ADM should have had a primary interest in profit

maximizing by selling ethanol at the highest price possible without losing sales to competitors. By

hitting bids immediately or aggressively, ADM gave buyers little opportunity (and no reason) to

adjust their bids on ethanol during the MOC Window upward. ADM also undercut offers of

competing sellers in the MOC Window by more than was necessary to secure a given sale of

ethanol within the MOC Window. As a result, ADM lost money – specifically, the money it would

have received for ethanol sales that would have resulted from normal price negotiation.

       61.     ADM’s practice of aggressively “hitting the bid” and undercutting the current best

offer by more than was necessary during the MOC Window can be seen in the daily activity

reported by Platts. As mentioned earlier, Platts collects data on bids, offers, and trades at the Argo

Terminal that occur during the MOC Window each trading day. An example of the data collected

and reported by Platts from the Argo Terminal is seen from the August 3, 2018 Biofuelscan report

reproduced below.




                                                 24
                        2:20-cv-02314-CSB-EIL # 1          Page 30 of 63




       62.     This excerpted report shows ADM “hitting the bid” as the seller in all 5 trades that

occurred during that day’s MOC Window at $1.4450 per gallon – dropping below its own

outstanding offer of $1.4475 per gallon and the best outstanding offer by Vitol at $1.4455 per

gallon. Rather than incentivizing Shell and Gunvor to “lift the offer” and come up to Vitol’s (or

even ADM’s) higher offer prices, ADM decided to leapfrog Vitol in order to “hit the bids” of the

two potential buyers at $1.4450, even though they were likely willing to pay more. This can be

analogized to a negotiation where two parties make opening demands/offers in anticipation of

meeting somewhere in the middle, but one party then simply decides to accept the other party’s

lowball opening offer that both parties should understand to be simply a starting position rather

than a reflection of true willingness to pay. ADM’s conduct was not typical MOC Window

negotiation behavior.

       63.     This data also shows the impact that ADM’s “hitting of the bid” had on the Platts

Chicago Benchmark Price for this day. On August 3, 2018, that price was $1.44525 per gallon, a

value reflective of the 5 trades at $1.4450 per gallon and the 2.5 points above the outstanding bid

                                                25
                        2:20-cv-02314-CSB-EIL # 1          Page 31 of 63




($1.4450 per gallon by multiple buyers) and 2.5 points below the outstanding offer ($1.4455 per

gallon by Vitol) during the MOC Window. This price would have been higher had buyers in the

MOC Window been forced to “lift the offer” to the $1.4455 per gallon price quoted by Vitol, rather

than by ADM hitting the lower $1.4450 per gallon bid on the 5 consummated trades.

       64.     Starting in mid-November 2017 and continuing thereafter, ADM repeatedly

engaged in this practice of aggressively hitting the lower-priced bids of ethanol buyers at the Argo

Terminal Market during the MOC Window. ADM has also consistently made aggressively priced

offers so as to either be the lowest seller offer during the MOC Window, or force a competitor to

make an even more aggressive offer in order to offload their ethanol inventory at the Argo

Terminal. Both types of practices were intended to artificially depress the Chicago Benchmark

Price calculated during the MOC Window and have, in fact, resulted in artificially depressed

Chicago Price Indexes, including the Chicago Benchmark Price, on all, or virtually all, trading

days during the Relevant Time Period.

F.     ADM’s Conduct Was Intended to Control and Manipulate Prices.

       65.     Ample evidence indicates that during the Relevant Time Period, ADM has, in fact,

artificially depressed ethanol prices and the Chicago Price Indexes; which, in turn, artificially

depressed the price of ethanol nationwide and manipulated the value of Chicago Ethanol

Derivatives.

       66.     In 2016 and 2017, the falling price of ethanol in the United States was squeezing

or eliminating the profit margins of ethanol producers, causing them to idle plants or consider

exiting the business altogether. Indeed, ADM attempted to sell three of its dry mill ethanol

facilities (in Columbus, Nebraska; Cedar Rapids, Iowa; and Peoria, Illinois) beginning in 2016,

but it did not obtain adequate bids to justify their sale. Nevertheless, until November 2017, ADM



                                                26
                        2:20-cv-02314-CSB-EIL # 1         Page 32 of 63




had consistently been one of the largest buyers of ethanol at the Argo Terminal, including during

the price-setting MOC Window.

       67.     Starting shortly before November 17, 2017 and continuing thereafter, ADM began

to amass huge short positions in Chicago Ethanol Derivatives. These huge positions represented a

significant departure from ADM’s previous hedging activities and bore no rational relationship to

the amount of hedging that would have been necessary to cover ADM’s exposure to physical

ethanol sales. In various months during the Relevant Time Period, ADM acquired as many as

6,000-7,000 Chicago Ethanol (Platts) Futures contracts within the spot month – positions that were

over twice as large as ADM’s monthly production capacity, and represented 50% or more of the

open interest in the relevant contract month.

       68.     Also starting on or about November 17, 2017 and continuing thereafter, ADM

suddenly shifted from being one of the largest buyers of ethanol at the Argo Terminal, including

during the MOC Window, to being one of the largest sellers – even as ethanol prices continued to

decline. By 2018, ADM accounted for roughly 70% of all ethanol sold in the Argo Terminal

Market, and roughly 90% of sales during the price-setting MOC Window. In the month of

November 2018, ADM sold 95% of the ethanol lots that traded during the price-setting MOC

Window.

       69.     The shift toward ADM becoming the largest seller of ethanol at the Argo Terminal

and during the MOC Window occurred even as some of ADM’s Producer-competitors cut

production runs, shut down or idled plants, or sold ethanol plants due to slumping ethanol prices

and margins.

       70.     In October 2017, when ADM was the buyer in 32% of the Argo Terminal Market

transactions during the MOC Window, the settlement price of the Chicago Ethanol (Platts) Futures



                                                27
                       2:20-cv-02314-CSB-EIL # 1           Page 33 of 63




contract (which averages the Chicago Benchmark Prices across the entire month) was $1.425 per

gallon – a level that was even then considered low and potentially not profitable for ethanol

producers. But in 15 of the following 21 months – when ADM was the dominant seller during the

MOC Window – the Chicago Ethanol (Platts) Futures contract settled at prices below the $1.425

per gallon level of October 2017.

       71.     An economically rational actor “buys low and sells high.” Yet ADM displayed the

exact opposite approach – it was a buyer at the Argo Terminal when prices and margins were

higher (pre-November 2017), and shifted toward becoming a massive seller (and remained one)

right as prices and margins declined, including in December 2018 when the Chicago Benchmark

Price hit 15-year lows. This is strong evidence both of ADM having actually engaged in

manipulation and of its manipulation having achieved the desired price-depressing effect.

       72.     ADM’s aggressive selling of ethanol during the MOC Window is also

economically irrational in the context of its own ethanol purchases at the Argo Terminal during

the Relevant Time Period. In an effort to drive down the Chicago Benchmark Price, ADM

frequently sold more ethanol during the MOC Window than it could physically deliver. As a result,

ADM was forced to buy ethanol at the Argo Terminal to meet its contracted obligations. ADM

routinely did so toward the end of the trading month, at prices that were higher than the prices it

had sold ethanol for earlier in the month. This was another example of ADM selling low and

buying high.

       73.     Notably, from December 1, 2017 to at least March 29, 2019, ADM never bought a

single lot of ethanol at the Argo Terminal in the Chicago Benchmark Price-setting MOC Window.

But the MOC Window is likely where ADM would have found the most competitive price thanks

to the public and ostensibly competitive bidding process that was supposed to take place in those



                                                28
                         2:20-cv-02314-CSB-EIL # 1            Page 34 of 63




30 minutes. Instead, ADM made all of its physical ethanol purchases outside of the MOC Window,

thereby avoiding the possibility of having its own purchases increase the Chicago Benchmark Price

and harm ADM’s ethanol derivatives positions.

        74.     As further evidence of ADM’s manipulation, pricing data from the Relevant Time

Period demonstrates that as a result of price variation between geographic regions, ADM could

have received significantly higher prices and profits for its ethanol at other terminals or directly

from other potential buyers, even after factoring in differences in transportation costs. But instead

of maximizing its own profits, ADM chose to continue oversupplying the Argo Terminal and offer

its ethanol for below-market prices.

        75.     Some examples of ADM’s conduct during the relevant time period reinforces the

inference that ADM was intentionally manipulating Argo Terminal prices by acting against its

own best economic interests as an ethanol seller:

                a. On November 28, 2018, ADM nominated eight barges of ethanol from New

                    Orleans to Argo. At the time, the New Orleans market was paying $1.35 for

                    ethanol. In contrast, buyers at Argo were willing to pay about $1.17 at that

                    time. Although the economically rational course of conduct would have been

                    to barge gallons of ethanol south to New Orleans for a substantial premium

                    price over that available at Argo, ADM instead moved gallons away from a

                    premium at New Orleans to sell them at a discount at Argo;.

                b. Argo received an inbound train from ADM in the week following June 6, 2019.

                    At that time, Rule 11 was trading at a $.03 premium to Argo,3 and with

                    throughput, ADM was sending gallons into Argo at a $.05 detriment;


3
  “Rule 11” refers to a unique spot market for ethanol at a railway switch near Chicago where buyers take
railcars from sellers and return them after emptying. The Rule 11 price is determined by an analysis of

                                                   29
                          2:20-cv-02314-CSB-EIL # 1              Page 35 of 63




                c. On June 19, 2019, ADM was sending barges back into Argo at a $0.04

                     detriment to Rule 11; and

                d. Beginning around November 2017, heavy inbound rail was moving through the

                     Argo Terminal and persisted through 2018, despite market conditions. ADM

                     was also substantially responsible for this increased volume of supplies moved

                     by rail into Argo. ADM’s increased use of the Argo Terminal’s rail facilities

                     to handle its inbound ethanol shipments added to the excess ethanol supply at

                     Argo and also reduced the ability of the Argo Terminal to deliver ethanol to

                     buyers, artificially depressing demand.

        76.     ADM undertook these actions to reduce other Producer-competitors’ participation

in the market and to drive those Producer-competitors out of the market, with the intent to gain

further market share in the Argo Terminal Market further cementing its control over the pricing

both at the Argo Terminal and nationwide.

        77.     ADM’s anomalous pricing and trading behavior at the Argo Terminal after

November 17, 2017 led various market participants to complain to Platts about the potential

manipulation of the Chicago Benchmark Price. In response to those complaints, Platts paid for and

hosted a July 2018 meeting at its offices located at 111 Bagby Street in Houston, Texas, and invited

major ethanol producers, brokers, and other stakeholders. Among the approximately 40

participants in the July 2018 meeting were Adam Kuffel of ADM; Sophie Byron and Ian Dudden

of Platts; and representatives from Shell, Trafigura, Vitol, CCI, Biourja, Eco-Energy, Green Plains,




local plant values and destination basis, plus freight from the plant to the Chicago Rule 11 interchange. In
a normal market, to account for the throughput, Rule 11 trades flat to a slight discount to ethanol traded out
of the Argo terminal.

                                                     30
                         2:20-cv-02314-CSB-EIL # 1          Page 36 of 63




POET, Mercuria, and Marquis Energy. The CME also sent a senior official – Vish Subramanian,

CME Group’s Director of Energy Products – to attend the July 2018 meeting.

          78.   At the meeting, Platts solicited comments from attendees regarding: its

methodology for calculating the Chicago Benchmark Price during the MOC Window; whether any

changes should be implemented to the methodology; and if so, why such changes should be made.

In response, some participants pointed to ADM’s aggressive selling and hitting the bid during the

MOC Window as evidence that the benchmark price could be unduly influenced by an aggressive

seller.

          79.   ADM’s representative Adam Kuffel did not directly address the implication that

ADM might be having an outsized impact on the Chicago Benchmark Price. Kuffel instead voiced

ADM’s opposition to an effort by some participants to decrease the ITT deliverable time for

ethanol for the MOC Window from the current 5 to 15 days forward to just 2 to 10 days forward.

Notably, a reduction in the ITT deliverable time would constrain ADM’s ability to manipulate the

MOC Window through aggressive selling of ethanol beyond what ADM could physically deliver.

Specifically, ADM would have fewer days to find and buy ethanol outside the MOC Window to

satisfy all of its delivery obligations.

          80.   The intent of Mr. Kuffel’s statements was to deter any action by Platts. At the end

of the meeting, Platts promised to take recommendations from all participants into account, but

also indicated that it would not be able to change anything before, at the earliest, the beginning of

2019.

          81.   Realizing that the Platts methodology was not being changed, Platts’ competitor

Argus Media saw an opportunity to lobby ethanol stakeholders and the CME to create an

alternative to Platts’ susceptible-to-manipulation Chicago Benchmark Price (tied to the MOC



                                                 31
                        2:20-cv-02314-CSB-EIL # 1         Page 37 of 63




Window), based on either an average price throughout the whole day of transactions at the Argo

Terminal, or using the so-called “Rule 11” price calculations. Argus invited the CME and several

ethanol market participants to a meeting in November 2018 at a hotel in Houston to discuss

whether there was demand for a new ethanol derivative product that could generate sufficient

liquidity and could not be manipulated by ADM. Argus specifically did not invite ADM to this

meeting. Participants at this meeting included representatives from Trafigura, Eco-Energy, Green

Plains, POET, CCI, Mercuria, and Biourja. The CME again sent Vish Subramanian to attend on

its behalf. Despite not being invited, Adam Kuffel of ADM nonetheless attended the November

2018 meeting.

       82.      At this meeting, Kuffel expressed his opinion that the Argo Terminal Market was

functioning effectively and that ADM saw no reason to change the status quo. The purpose of Mr.

Kuffel’s statements was to deter any action. Jordan Fife of Biourja asked Kuffel why, if ADM

thought the ethanol market was healthy, it brought in railcars to the Argo Terminal against “arbs”

(i.e. at lower prices than they could have received via arbitrage at other terminals or from other

buyers) in April/May 2018. Kuffel responded that he was “not at liberty to discuss ADM’s

strategies in this venue” – a response that did not offer any explanation for ADM’s otherwise

irrational sale practices at the Argo Terminal.

G.     ADM’s Senior Executives Knew About the Unlawful Scheme.

       83.      ADM’s scheme to artificially depress ethanol prices and then make up those losses

with profit from its outsized investment in Chicago Ethanol Derivatives was not the product of

rogue employees in ADM’s ethanol division. The scheme was implemented with the knowledge

of senior ADM officials, who were aware that the ethanol division was earning outsized profits




                                                  32
                        2:20-cv-02314-CSB-EIL # 1          Page 38 of 63




from large short positions in Chicago Ethanol Derivatives as a result of ADM’s aggressive selling

activity during the MOC Window at the Argo Terminal.

       84.     The ethanol division at ADM routinely generated reports on its operations and its

profits/losses for senior ADM officials, who in turn aggregated the reports into company financial

reports for disclosure to ADM’s investors. Through these reports, senior ADM officials were kept

updated on the ethanol division’s performance and were aware that the division was generating

outsized trading profits despite historically low ethanol margins.

       85.     Indeed, senior ADM officials publicly acknowledged the success of the scheme,

though they couched it in euphemism. In an ADM earnings call on November 6, 2018 reporting

on the third quarter of 2018 – a time of extremely low ethanol margins during which ADM was

aggressively manipulating the Chicago Benchmark Price downward – ADM Executive Vice

President and Chief Financial Officer Ray Guy Young reported (discussing the slide below) that

ADM’s bioproducts team (which included the ethanol group) “did a good job managing risk in

[an] extremely weak ethanol industry margin environment.” ADM’s 10-Q from the third quarter

of 2018 reported bioproducts had earned a $43 million operating profit, even as ADM’s ethanol

producer competitors were suffering losses as a result of this “extremely weak ethanol industry

margin environment.”




                                                33
                       2:20-cv-02314-CSB-EIL # 1          Page 39 of 63




       86.     ADM’s 10-K filings likewise implicitly acknowledged the success of the

manipulation scheme. For instance, in its 2018 filing, ADM stated that for 2018 compared to 2017,

“[b]ioproducts results were down as near record industry fuel ethanol inventories pressured

margins and production issues in the Decatur, IL corn complex increased costs, partially offset by

effective ethanol risk management.” In the same filing, discussing 2017 performance compared

to 2016, ADM noted that “[b]ioproducts profit increased due to higher trading results partially

offset by slightly lower ethanol margins.”

       87.     On information and belief, the “effective ethanol risk management” and “higher

trading results” in 2017 and 2018 referred to in ADM’s 2018 10-K refer to the manipulative

scheme discussed in this complaint, and reflect the fact that senior ADM officials such as those

involved in preparing ADM’s annual report were made aware of the manipulative scheme and its

impact on the bioproducts division’s profit.




                                               34
                        2:20-cv-02314-CSB-EIL # 1           Page 40 of 63




H.     The Impact of ADM’s Scheme on Ethanol Prices.

       88.      ADM intended, or knew with substantial certainty, that its unlawful, manipulative

actions to artificially depress the Chicago Price Indexes harmed other participants in the U.S.

Ethanol Market.

       89.      Buyers and sellers in the U.S. Ethanol Market rely on the Chicago Price Indexes to

be “fair” and undistorted by manipulation. ADM manipulated these indexes and thereby lowered

the prices at which Plaintiffs and other Producers sold ethanol under Producer Sales Contracts that

were negotiated with a justifiable expectation that the Chicago Benchmark Price and the Chicago

OPIS Price would not be manipulated.

       90.      However, ADM understood that lowering prices in the Argo Terminal Market

would have the effect of artificially depressing prices for ethanol sold throughout the United States

and that it would cause the sales of ethanol by Plaintiffs and other Producers that were tied to the

Chicago Price Indexes to occur at lower prices than they would have in the absence of its

manipulation.

       91.      ADM’s manipulation of the Chicago Price Indexes distorted the market signals that

suppliers, customers, and all other participants and stakeholders rely upon to make rational

decisions about ethanol values. Prices incentivize behavior, and ADM’s uneconomic behavior

resulted in uneconomic outcomes to the detriment of Plaintiffs and other parties who rely on

accurate and competitive ethanol pricing when making business and policy decisions.              For

example, because of the link between the agriculture and the energy sectors of the economy,

regulators and policymakers also monitor the Chicago Price Indexes and react to ethanol prices.

Misleading and deceptive ethanol prices (as measured by the artificially low Chicago Price

Indexes) can lead to wrong policies.



                                                 35
                       2:20-cv-02314-CSB-EIL # 1           Page 41 of 63




       92.     The foreseeable harmful effect of ADM’s price manipulation in the Argo Terminal

Market and, more particularly, during the MOC Window, extended well beyond the Argo

Terminal. As noted above, it is well known in the industry that prices established through activity

during the MOC Window at the Argo Terminal are used as the benchmark for pricing in Producer

Sales Contracts nationwide, pricing over 70% of all ethanol sales in the United States. The

Chicago Pricing Indexes are also used for pricing of ethanol internationally.

       93.     Therefore, ADM knew and intended that its manipulation of ethanol prices at the

Argo Terminal, including during the MOC Window, would drive down the price that Plaintiffs

received for ethanol under its Producer Sales Contracts, thereby denying Plaintiffs a level playing

field and causing them financial damages.

                              FRAUDULENT CONCEALMENT

       94.     ADM did not disclose its unlawful scheme to the public or to other participants in

the ethanol market. In fact, ADM’s scheme could only be effective if it kept the scheme secret

because its continued success was reliant, in part, upon other market participants not knowing that

the Chicago Price Indexes did not reflect competitive market prices of ethanol. Plaintiffs could

not reasonably have anticipated that the depressed ethanol prices they were receiving, either

pursuant to Producer Sales Contracts or otherwise, were the result of a comprehensive scheme

wherein ADM’s was intentionally acting against its own apparent self-interest so that it could

profit in the separate market for Chicago Ethanol Derivatives. In fact, it took the insights of a

derivative trader with access to extensive market data covering both the ethanol and the ethanol

financial products markets, and with the ability to do detailed financial modeling, to uncover the

purpose and extent of ADM’s misconduct.




                                                36
                        2:20-cv-02314-CSB-EIL # 1          Page 42 of 63




       95.     Nor was it obvious that depressed ethanol prices during the Relevant Time Period

were actually the result of ADM’s illegal conduct. During 2016 and early 2017, ethanol prices

had been falling due to natural market forces. Plaintiffs had no basis to suspect that ADM would

then engage in illegal conduct designed to extend and supercharge the drop of ethanol prices in

order to manipulate profits it could make from related financial products. Even when confronted

about its odd behavior regarding oversupplying the Argo Terminal Market with cheap ethanol,

ADM concealed its role in causing the depressed pricing and represented that it believed the

markets were functioning correctly.

                                     RELEVANT MARKETS

A.     ADM Exercised Monopoly Power in the Argo Terminal Market, Thereby Controlling
       and Depressing Prices in the U.S. Ethanol Market.

       96.     ADM was able to actively control and manipulate the price of ethanol in the market

for ethanol sold throughout the United States (the “U.S. Ethanol Market”) where pricing was based

upon the Chicago Price Indexes. ADM had monopoly power in the U.S. Ethanol Market as

evidenced by its ability to control the prices therein.

       97.     ADM was able to control the price of ethanol in the U.S. Ethanol Market because

those prices were dictated by the prices set in the market for the purchase and sale of ethanol at

the Argo Terminal (the “Argo Terminal Market”) including ethanol sales at the Argo Terminal

Market during the MOC Window.

       98.     Tens of thousands of barrels of ethanol change hands in the Argo Terminal Market

on a daily basis, and ethanol prices set in the Argo Terminal Market and during the MOC Window

are used as the benchmark for the market price of ethanol utilized industrywide in the U.S. Ethanol

Market. The role of the Argo Terminal Market as the price setting market for ethanol makes it

unique. In fact, prices established through activity during the MOC Window at the Argo Terminal

                                                  37
                          2:20-cv-02314-CSB-EIL # 1          Page 43 of 63




are used as the benchmark for pricing that prices over 70% of all ethanol sales in the United States.

Accordingly, by acquiring monopoly power over ethanol sales at the Argo Terminal Market,

including during the MOC Window, ADM was able to control and depress ethanol prices for the

entire U.S. Ethanol Market.

       99.        There are structural limitations specific to the Argo Terminal that enabled ADM to

acquire monopoly power over the Argo Terminal Market and depress Argo Prices including, but

not limited to:

                  a. Argo Terminal Transportation Infrastructure: The Argo Terminal provides

                     several means whereby suppliers can deliver ethanol for storage on-site and

                     then delivery to ethanol purchasers. Ethanol can be “loaded” and “unloaded”

                     by vessel, by barge (the terminal is on the Chicago Sanitary & Ship Canal and

                     has 3 barge docks), by railroad tank car (the terminal is serviced by the

                     Canadian National Railroad) and by tank truck. Accordingly, the ability of the

                     Argo Terminal to receive ethanol from suppliers and then deliver ethanol to

                     purchasers is limited by the terminal’s infrastructure and there is an inverse

                     relationship between the two. In other words, an overscheduling of ethanol

                     deliveries from suppliers will decrease the ability of the terminal to deliver

                     ethanol to potential purchasers.

                  b. Storage at the Argo Terminal: The terminal has significant but limited on-site

                     storage facilities. Accordingly, an oversupply of ethanol from one seller can

                     monopolize the terminal’s storage capacity, preventing other sellers from

                     delivering ethanol for storage and subsequent sale.




                                                  38
                         2:20-cv-02314-CSB-EIL # 1            Page 44 of 63




        100.    Because ADM was selling below cost, there was no incentive for new sellers to try

to enter the Argo Terminal Market to compete with ADM. Simultaneously, because of the physical

restrictions on the amount of ethanol that could be physically sold and/or delivered at the Argo

Terminal, additional buyers were unable to enter the market to take advantage of ADM’s low

prices. Had additional buyers been able to enter the Argo Terminal Market, demand would have

increased and the artificial excess supply would have decreased. As a result, in a competitive

world, prices would have increased to market levels.

        101.    ADM’s conduct took advantage of these limitations. Because ADM had significant

operations adjacent to the Argo Terminal, ADM was able to flood the terminal with supplies of

ethanol (creating a supply glut) that it then offered for sale at artificially low prices. As a result of

ADM’s oversupply of ethanol, the terminal was forced to store ethanol on-site and create the

artificial appearance of an excess supply, further driving down prices. ADM also took steps during

the Relevant Time Period to limit the amount of ethanol that could be physically sold at the Argo

Terminal, thereby artificially restricting demand. For example, in or about November 2018, ADM

nominated multiple barges to the Argo Terminal at or near the same time which had the effect of

preventing delivery of ethanol to potential buyers and overwhelming the terminal’s limited take-

away capacities.

        102.    ADM was specifically seeking to acquire and/or maintain monopoly power in the

Argo Terminal Market and the U.S. Ethanol Market by making it economically and physically

difficult for competitors to sell at the Argo Terminal. By driving competitors out of the Argo

Terminal Market and/or preventing new entrants, ADM ensured that it would be able to continue

and maintain its control over Argo Prices, the Chicago Price Indexes, and prices in the U.S. Ethanol

Market.



                                                   39
                        2:20-cv-02314-CSB-EIL # 1           Page 45 of 63




B.     ADM Possessed Monopoly Power in the Argo Terminal Market and the U.S. Ethanol
       Market.

       103.    ADM’s dominant ethanol operations located near the Argo Terminal combined

with the structural limitations of the Argo Terminal described above made it possible for ADM to

monopolize ethanol sold at the Argo Terminal Market and unilaterally manipulate Argo Prices so

that the prices did not reflect what the prevailing prices would have been if the Argo Terminal

Market was behaving competitively.

       104.    ADM’s monopoly power in the Argo Terminal Market is evidenced directly by the

fact that, as described above, it actually manipulated and depressed the prices at which ethanol was

sold at the Argo Terminal, including specifically during the MOC Window.

       105.    ADM’s monopoly power in the Argo Terminal Market is also evidenced by its

market share. Beginning during the relevant time period and through 2019, ADM controlled 70%

of the Argo Terminal Market and ADM accounted for 90% of ethanol sold during the critical MOC

Window.

       106.    ADM’s monopoly power in the U.S. Ethanol Market is evidenced by the fact that,

as described above, it controlled U.S. Ethanol Market prices. More particularly, ADM actually

manipulated and depressed the prices at which ethanol was sold in the U.S. Ethanol Market through

its conduct in the Argo Terminal Market which has a unique role in setting ethanol prices

nationwide.

       107.    ADM’s attempt to acquire and maintain monopoly power over the price of ethanol

sold in the Argo Terminal Market and over prices of ethanol sold in the U.S. Ethanol Market was

not the result of superior business acumen or product, it was a part of a its willful plan to subvert

the U.S. Ethanol Market. Were ADM’s conduct not intended to obtain or sustain monopoly power,

it would be uneconomic and irrational. Accordingly, the only reasonable inference that can be

                                                 40
                       2:20-cv-02314-CSB-EIL # 1           Page 46 of 63




drawn from ADM’s conduct is that it intended to control prices and exclude competition, and the

facts show that ADM succeeded at both. It effectively excluded competitors from the Argo

Terminal Market, and it artificially depressed the price for ethanol sold in the Argo Terminal

Market, particularly during the MOC Window, and the U.S. Ethanol Market. ADM was able to

leverage its control over the Argo Terminal Market and effectively exercise monopoly power over

U.S. Ethanol Market prices.

C.     ADM’s Monopoly Power Was Durable.

       108.    ADM’s control over the Argo Terminal Market, and therefore, the U.S. Ethanol

Market, also proved to be durable. Despite suspicions that eventually arose that ADM was

intentionally manipulating Argo Prices and the related Chicago Price Indexes, there was little that

could be done to rein in ADM. Platts acknowledged that it could try to minimize the incentives

that ADM may have to manipulate ethanol pricing during the MOC Window by basing its Chicago

Benchmark Price index on sales made throughout the entire trading day; however, Platts stated

that even this simple change would take at least 6 months to effectuate.

       109.    Moreover, even eliminating the MOC Window and basing the Chicago Benchmark

Price on all ethanol traded in the Argo Terminal Market during the entire trading day would not

have prevented ADM’s manipulation because its monopoly power covered all sales in the Argo

Terminal Market. More particularly, as noted above, while ADM controlled 90% of sales made

during the MOC Window, ADM controlled 70% of sales made at the Argo Terminal Market daily

and as a result, it was also able to manipulate the Chicago OPIS Price. Accordingly, simply

changing the methodology for determining the Chicago Benchmark Price would not prevent or

meaningfully disincentivize ADM’s conduct.




                                                41
                           2:20-cv-02314-CSB-EIL # 1        Page 47 of 63




       110.    Adding infrastructure at the Argo Terminal, to enable it to handle more ethanol,

thereby reducing the artificial supply glut ADM created in order to drive down ethanol prices, was

equally difficult in the short term. On February 20, 2019, it was reported that Kinder Morgan, the

operator of the Argo Terminal, was seeking to make such infrastructure changes. Kinder Morgan

sought to double the number of ethanol barges that could load and unload at its existing Argo

docks and build a new 50,000-barrel storage tank at its Stony Island facility near the Argo

Terminal, which loads and unloads ethanol trains. However, these changes also would take time,

and at that time, Kinder Morgan stated that the improvements to the docks could not be done until

the end of 2019 at best.

       111.    Accordingly, ADM was aware that its power to manipulate Argo Prices and, in

turn, the Chicago Price Indexes, was durable because neither Platts, OPIS or Kinder Morgan could

do anything in the short run that would have prevented the impact of ADM’s misconduct.

       112.    The durability of ADM’s artificially depressed pricing was also not limited by it

having to absorb losses while it sought to acquire monopoly power because ADM was able to

offset its losses from the outset by investing in Chicago Ethanol Derivatives tied to the manipulated

Chicago Price Indexes. In other words, while ADM’s misconduct forced its competitors to reduce

supply and will likely lead to some competitors leaving the ethanol market, ADM did not need to

suffer harm in the short term because it had the wherewithal to continue to underprice its

competitors and force them to leave the ethanol market while it pocketed illegal profits from its

derivatives trades.

       113.    In addition, once an ethanol producer leaves the ethanol market, it is difficult to re-

enter the ethanol market. Most importantly, there are significant costs involved in restarting an

ethanol plant. In addition, once a producer leaves the market, customers find new suppliers such



                                                 42
                        2:20-cv-02314-CSB-EIL # 1            Page 48 of 63




that if a Producer did decide to reenter the market, they would need to “buy back” their old

customers or find new customers. Accordingly, in addition to immediately financially injuring

Plaintiffs, ADM’s predatory conduct also presented a dangerous probably of resulting in supra-

competitive prices and lower output for the U.S. Ethanol Market at large.

                                   VIOLATIONS ALLEGED

                                             COUNT I

                   Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                                        Monopolization
                                   On Behalf of All Plaintiffs

       114.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       115.    ADM, the single largest producer of ethanol in the United States, unlawfully

monopolized trade or commerce in the U.S. Ethanol Market and the Argo Terminal Market in

violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

       116.    During the Relevant Time Period, ADM possessed monopoly power in the U.S.

Ethanol Market and was able to control prices of ethanol therein.

       117.    During the Relevant Time Period, ADM possessed monopoly power in the Argo

Terminal Market and was able to control prices and exclude competition therein.

       118.    During the Relevant Time Period, ADM’s market share in the Argo Terminal

Market was seventy percent (70%) and its market share during the important MOC Window was

ninety percent (90%).

       119.    As set forth at length herein, ADM repeatedly exercised its monopoly power in the

Argo Terminal Market through anticompetitive, exclusionary and predatory acts which artificially

depressed prices for ethanol in the Argo Terminal Market.



                                                 43
                         2:20-cv-02314-CSB-EIL # 1         Page 49 of 63




       120.    ADM intentionally sought to artificially depress Argo Prices so that it could depress

the Chicago Price Indexes which, in turn, would increase the value of ADM’s Short Position

Chicago Ethanol Derivatives. Accordingly, the losses sustained by ADM as a result of selling

ethanol at artificially depressed prices were more than offset by the additional, supra-competitive

profits it earned on its Short Position Chicago Ethanol Derivatives.

       121.    By intentionally depressing the Chicago Price Indexes, ADM intended or knew

with substantial certainty that its anticompetitive scheme would result in artificially depressed

ethanol prices in the U.S. Ethanol Market because the pricing of most ethanol sold throughout the

United States is based upon the Chicago Price Indexes. Accordingly, by driving down ethanol

prices, ADM intended to drive competitors like Plaintiffs out of the ethanol market, further

entrenching its control over the pricing of ethanol nationwide.

       122.    By exercising control over Argo Prices, ADM was able to exert monopoly power

over pricing in the U.S. Ethanol Market. For example, by controlling the daily price for 1 million

gallons of ethanol it sold at the Argo Terminal Market in the MOC Window, ADM was able to

manipulate the price for 32 million gallons of ethanol sold in the U.S. Ethanol Market.

       123.    As discussed above, ADM’s predatory conduct in the Argo Terminal Market was

irrational and against its own economic interest. ADM’s conduct was not dictated by normal

business practices but instead by unlawful intent to maintain and/or utilize its monopoly power for

anticompetitive means.

       124.    The anticompetitive acts done by ADM as part of, and in furtherance of its

anticompetitive scheme, were authorized, ordered, or done by its respective officers, agents,

employees, or representatives while actively engaged in the management of ADM’s affairs.




                                                44
                        2:20-cv-02314-CSB-EIL # 1            Page 50 of 63




       125.    ADM’s misconduct and its resulting impact occurred in or affected interstate

commerce.

       126.    Plaintiffs sold ethanol at prices that incorporated Chicago Price Indexes, primarily

in accordance with their Producer Sales Contracts, and were therefore, artificially depressed as a

result of ADM’s unlawful conduct.

       127.    Therefore, as a direct and proximate result of the ADM’s unlawful conduct,

Plaintiffs have suffered injury in their business and property.

                                            COUNT II

                   Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                                  Attempted Monopolization
                                   On Behalf of All Plaintiffs

       128.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       129.    In violation of Section 2 of the Sherman Act, ADM intentionally engaged in

anticompetitive conduct with the specific intent to acquire and maintain monopoly power in the

Argo Terminal Market and the U.S. Ethanol Market.

       130.    As set forth at length herein, ADM repeatedly sought to obtain and exercise market

power in the Argo Terminal Market and the U.S. Ethanol Market through anticompetitive,

exclusionary and predatory means. ADM intended or knew with substantial certainty that its

anticompetitive scheme would result in depressed prices for ethanol sold throughout the entire

U.S. Ethanol Market.

       131.    ADM’s anticompetitive conduct alleged herein, such as flooding the Argo Terminal

Market with excess supply, below-market pricing and restricting access to the supply channels at

the Argo Terminal Market, along with structural limitations at the Argo Terminal gave ADM a



                                                 45
                        2:20-cv-02314-CSB-EIL # 1          Page 51 of 63




dangerous probability of achieving monopoly power over ethanol sales in the Argo Terminal

Market and pricing in the U.S. Ethanol Market.

       132.    In fact, ADM had already achieved significant market power, as evidence by its

actual control of prices in the Argo Terminal Market and U.S. Ethanol Market. Indeed, its market

share in the Argo Terminal Market was seventy percent (70%) and its market share during the

important MOC Window was ninety percent (90%).

       133.    ADM’s scheme to artificially depress Argo Prices and the related Chicago Price

Indexes had the effect of restricting competition, reducing supply and distorting the Argo Terminal

Market and the U.S. Ethanol Market. ADM was insulated from the economic consequences of

driving down ethanol prices because, as a result of the artificially depressed Chicago Benchmark

Price, the value of ADM’s Short Position Chicago Ethanol Derivatives was artificially increased.

ADM’s supra-competitive gains on its derivative investments more than made up for any losses

incurred on its sales of ethanol.

       134.    ADM’s conduct was not dictated by normal business practices but instead by

unlawful intent to obtain, maintain and/or utilize its monopoly power for anticompetitive means.

       135.    By intentionally depressing the Chicago Price Indexes, ADM intended or knew

with substantial certainty that its anticompetitive scheme would result in artificially depressed

ethanol prices in the U.S. Ethanol Market because the pricing of most ethanol sold throughout the

United States is based upon the Chicago Price Indexes. Accordingly, by driving down ethanol

prices, ADM intended to drive competitors like Plaintiffs out of the ethanol market, further

entrenching its control over the pricing of ethanol nationwide.




                                                 46
                         2:20-cv-02314-CSB-EIL # 1           Page 52 of 63




        136.    The anticompetitive acts done by ADM as part of, and in furtherance of its

anticompetitive scheme, were authorized, ordered, or done by its respective officers, agents,

employees, or representatives while actively engaged in the management of ADM’s affairs.

        137.    ADM’s misconduct and its resulting impact occurred in or affected interstate

commerce.

        138.    Plaintiffs sold ethanol at prices that incorporated Chicago Price Indexes, primarily

in accordance with their Producer Sales Contracts, and were therefore, artificially depressed as a

result of ADM’s unlawful conduct.

        139.    Therefore, as a direct and proximate result of the ADM’s unlawful conduct,

Plaintiffs have suffered injury in their business and property.

                                            COUNT III

                   Violation of Illinois Antitrust Act (IL St CH 730 § 10/3(3))
                                          Monopolization
                                     On Behalf of All Plaintiffs

        140.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

        141.    Illinois antitrust law also makes monopolization illegal. More particularly, Illinois

antitrust law makes it illegal for any person to “[e]stablish, maintain, use or attempt to acquire

monopoly power over any substantial part of trade or commerce of this state for the purpose of

excluding competition or of controlling, fixing or maintaining prices in such trade or commerce.”

See IL St CH 740 § 10/3.

        142.    ADM, the single largest producer of ethanol in the United States, unlawfully

monopolized trade or commerce in the U.S. Ethanol Market and the Argo Terminal Market in

violation of Illinois law.



                                                 47
                        2:20-cv-02314-CSB-EIL # 1           Page 53 of 63




       143.    During the Relevant Time Period, ADM possessed monopoly power in the U.S.

Ethanol Market and was able to control prices of ethanol therein.

       144.    During the Relevant Time Period, ADM possessed monopoly power in the Argo

Terminal Market and was able to control prices and exclude competition therein.

       145.    During the Relevant Time Period, ADM’s market share in the Argo Terminal

Market was seventy percent (70%) and its market share during the important MOC Window was

ninety percent (90%).

       146.    As set forth at length herein, ADM repeatedly exercised its monopoly power in the

Argo Terminal Market through anticompetitive, exclusionary and predatory acts which artificially

depressed prices for ethanol in the Argo Terminal Market.

       147.    ADM intentionally sought to artificially depress Argo Prices so that it could depress

the Chicago Price Indexes which, in turn, would increase the value of ADM’s Short Position

Chicago Ethanol Derivatives. Accordingly, the losses sustained by ADM as a result of selling

ethanol at artificially depressed prices were more than offset by the additional, supra-competitive

profits it earned on its Short Position Chicago Ethanol Derivatives.

       148.    By intentionally depressing the Chicago Price Indexes, ADM intended or knew

with substantial certainty that its anticompetitive scheme would result in artificially depressed

ethanol prices in the U.S. Ethanol Market because the pricing of most ethanol sold throughout the

United States is based upon the Chicago Price Indexes. Accordingly, by driving down ethanol

prices, ADM intended to drive competitors like Plaintiffs out of the ethanol market, further

entrenching its control over the pricing of ethanol nationwide.

       149.    By exercising control over Argo Prices, ADM was able to exert monopoly power

over pricing in the U.S. Ethanol Market. For example, by controlling the daily price for 1 million



                                                48
                         2:20-cv-02314-CSB-EIL # 1           Page 54 of 63




gallons of ethanol it sold at the Argo Terminal Market in the MOC Window, ADM was able to

manipulate the price for 32 million gallons of ethanol sold in the U.S. Ethanol Market.

       150.    As discussed above, ADM’s predatory conduct in the Argo Terminal Market was

irrational and against its own economic interest. ADM’s conduct was not dictated by normal

business practices but instead by unlawful intent to maintain and/or utilize its monopoly power for

anticompetitive means.

       151.    The anticompetitive acts done by ADM as part of, and in furtherance of its

anticompetitive scheme, were authorized, ordered, or done by its respective officers, agents,

employees, or representatives while actively engaged in the management of ADM’s affairs.

       152.    Plaintiffs sold ethanol at prices that incorporated Chicago Price Indexes, primarily

in accordance with their Producer Sales Contracts, and were therefore, artificially depressed as a

result of ADM’s unlawful conduct.

       153.    Therefore, as a direct and proximate result of the ADM’s unlawful conduct,

Plaintiffs have suffered injury in their business and property.

                                            COUNT IV

                  Violation of Illinois Antitrust Act (IL St CH 730 § 10/3(3))
                                   Attempted Monopolization
                                    On Behalf of All Plaintiffs

       154.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       155.    In violation of Illinois law, see IL St CH 740 § 10/3, ADM intentionally engaged

in anticompetitive conduct with the specific intent to acquire and maintain monopoly power in the

Argo Terminal Market and the U.S. Ethanol Market.




                                                 49
                       2:20-cv-02314-CSB-EIL # 1          Page 55 of 63




       156.    As set forth at length herein, ADM repeatedly sought to obtain and exercise market

power in the Argo Terminal Market and the U.S. Ethanol Market through anticompetitive,

exclusionary and predatory means. ADM intended or knew with substantial certainty that its

anticompetitive scheme would result in depressed prices for ethanol sold throughout the entire

U.S. Ethanol Market.

       157.    ADM’s anticompetitive conduct alleged herein, such as flooding the Argo Terminal

Market with excess supply, below-market pricing and restricting access to the supply channels at

the Argo Terminal Market, along with structural limitations at the Argo Terminal gave ADM a

dangerous probability of achieving monopoly power over ethanol sales in the Argo Terminal

Market and pricing in the U.S. Ethanol Market.

       158.    In fact, ADM had already achieved significant market power, as evidence by its

actual control of prices in Argo Terminal Market and U.S. Ethanol Market. Indeed, its market

share in the Argo Terminal Market was seventy percent (70%) and its market share during the

important MOC Window was ninety percent (90%).

       159.    ADM’s scheme to artificially depress Argo Prices and the related Chicago Price

Indexes had the effect of restricting competition, reducing supply and distorting the U.S. Ethanol

Market. ADM was insulated from the economic consequences of driving down ethanol prices

because, as a result of the artificially depressed Chicago Benchmark Price, the value of ADM’s

Short Position Chicago Ethanol Derivatives was artificially increased. ADM’s supra-competitive

gains on its derivative investments more than made up for any losses incurred on its sales of

ethanol.

       160.    ADM’s conduct was not dictated by normal business practices but instead by

unlawful intent to obtain, maintain and/or utilize its monopoly power for anticompetitive means.



                                                 50
                        2:20-cv-02314-CSB-EIL # 1            Page 56 of 63




       161.    By intentionally depressing the Chicago Price Indexes, ADM intended or knew

with substantial certainty that its anticompetitive scheme would result in artificially depressed

ethanol prices in the U.S. Ethanol Market because the pricing of most ethanol sold throughout the

United States is based upon the Chicago Price Indexes. Accordingly, by driving down ethanol

prices, ADM intended to drive competitors like Plaintiffs out of the ethanol market, further

entrenching its control over the pricing of ethanol nationwide.

       162.    The anticompetitive acts done by ADM as part of, and in furtherance of its

anticompetitive scheme, were authorized, ordered, or done by its respective officers, agents,

employees, or representatives while actively engaged in the management of ADM’s affairs.

       163.    Plaintiffs sold ethanol at prices that incorporated Chicago Price Indexes, primarily

in accordance with their Producer Sales Contracts, and were therefore, artificially depressed as a

result of ADM’s unlawful conduct.

       164.    Therefore, as a direct and proximate result of the ADM’s unlawful conduct,

Plaintiffs have suffered injury in their business and property.

                                            COUNT V

         Violation of Illinois Consumer Fraud and Deceptive Business Practices Act
                                   (815 ILCS § 505, et seq.)
                                  On Behalf of All Plaintiffs

       165.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       166.    ADM’s scheme to artificially depress prices in the Argo Terminal Market and the

U.S. Ethanol Market, and to manipulate the Chicago Price Indexes so that it could make supra-

competitive returns on its outsized portfolio of Short Position in Chicago Ethanol Derivatives, was

a deceptive and/or unfair practice in violation of Illinois law. See 815 ILCS § 505, et seq.



                                                 51
                        2:20-cv-02314-CSB-EIL # 1           Page 57 of 63




       167.    ADM’s conduct distorted the market signals that suppliers, customers, and all other

market participants and stakeholders rely upon to make rational decisions regarding ethanol

pricing. ADM made offers to sell under the false impression that they were being made as

competitive offers when they were, in fact, not competitive but instead intended to distort and

depress the actual market prices so that ADM could benefit from its outsized purchases of Short

Positions in Chicago Ethanol Derivatives. ADM further tried to hide its scheme by attending

meetings and specifically reassuring other market participants that no changes to the Argo

Terminal Market or MOC Window needed to be made because the market was functioning

properly.

       168.    ADM intended that ethanol producers and sellers, including Plaintiffs, rely on its

deceptive and/or unfair practices. ADM’s scheme to profit from its outsized purchases of Short

Positions in Chicago Ethanol Derivatives would only be profitable if Plaintiffs and others relied

on the manipulated Chicago Price Indexes because the only way that ADM could profit from its

financial investments would be if the depressed Chicago Price Indexes were accepted as the actual

“market price” of ethanol and if the Chicago Benchmark Prices continued to be used to measure

the value of ethanol derivatives.

       169.    ADM’s deceptive and/or unfair conduct occurred in the course of trade or

commerce consisting of the offering for sale, the sale and the distribution of ethanol.

       170.    Plaintiffs suffered actual monetary damages as a result of ADM’s deceptive and/or

unfair practices. ADM’s deceptive and/or unfair practices proximately caused Plaintiffs’ damages

because absent ADM’s misconduct, Plaintiffs would have received higher prices on their sales of

ethanol during the Relevant Time Period.




                                                52
                        2:20-cv-02314-CSB-EIL # 1            Page 58 of 63




                                            COUNT VI

      Violation of Wisconsin Deceptive Practices Act – Fraudulent Misrepresentations
                                   (Wis. Stat. § 100.18)
                           On Behalf of the Wisconsin Plaintiffs

       171.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       172.    In the course of its scheme to artificially depress prices in the Argo Terminal

Market and the U.S. Ethanol Market, and to manipulate the Chicago Price Indexes so that it could

make supra-competitive returns on its outsized portfolio of Short Position in Chicago Ethanol

Derivatives, ADM knowingly made untrue, deceptive and misleading representations regarding

the operation of the Argo Terminal Market as well as the related Chicago Price Indexes in violation

of Wisconsin law. See Wis. Stat. § 100.18.

       173.    ADM made offers to sell under the false impression that they were being made as

competitive offers when they were, in fact, not competitive but instead intended to distort and

depress the actual market prices so that ADM could benefit from its outsized purchases of Short

Positions in Chicago Ethanol Derivatives. These offers were untrue, deceptive and/or misleading.

ADM made these offers to distort the market signals that suppliers, customers, and all other market

participants and stakeholders rely upon to make rational decisions regarding ethanol pricing.

       174.    ADM attended meetings and specifically made untrue, deceptive and/or misleading

statements to reassure other market participants that no changes to the operation of the Argo

Terminal Market needed to be made because the market was functioning properly thereby inducing

others to refrain from making structural changes that would have made ADM’s misconduct less

profitable.




                                                 53
                        2:20-cv-02314-CSB-EIL # 1            Page 59 of 63




       175.    ADM intended that ethanol producers and sellers, including the Wisconsin

Plaintiffs, rely on the untrue, deceptive and/or misleading statements. ADM’s scheme to profit

from its outsized purchases of Short Positions in Chicago Ethanol Derivatives would only be

profitable if Plaintiffs and others relied on the manipulated Chicago Price Indexes because the only

way that ADM could profit from its financial investments would be if the depressed Argo Prices

were accepted as the actual “market price” of ethanol and if the Chicago Benchmark Prices

continued to be used to price ethanol and ethanol derivatives.

       176.    The Wisconsin Plaintiffs, like other ethanol producers, relied upon the untrue,

deceptive and/or misleading statements to conclude that the U.S. Ethanol Market and the Argo

Terminal Market were functioning correctly and that the Chicago Price Indexes that were derived

from the activity in that Argo Terminal Market were indicative of the “market price” of ethanol.

As a result of this reliance, the Wisconsin Plaintiffs suffered a pecuniary loss.

                                           COUNT VII

              Tortious Interference with Contractual Relations Under Iowa Law
                            On Behalf of Plaintiff Pine Lake Corn

       177.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       178.    Plaintiff Pine Lake Corn had contracts with third parties for the sale of physical

ethanol in which the price received for that ethanol was set, in whole or in part, based on Chicago

Price Indexes (“Pine Lake Sales Contracts”).

       179.    Because it is the standard practice in the ethanol industry, ADM had full knowledge

and understanding that contracts for the sale of ethanol from ethanol producers, including the Pine

Like Sales Contracts, typically included provisions whereby the price charged for the ethanol

under the contract was set by reference to Chicago Price Indexes.

                                                 54
                        2:20-cv-02314-CSB-EIL # 1            Page 60 of 63




       180.    ADM’s scheme to depress the price of ethanol in the U.S. Ethanol Market and the

Argo Terminal Market was intentional conduct by ADM and improperly interfered with the Pine

Lake Sales Contracts. ADM’s interference with the Pine Lake Sales Contracts was improper in

that it, among other things, was undertaken with the unlawful, deceptive, manipulative and

anticompetitive motivations described above.

       181.    Pine Lake Corn suffered damage as a result of ADM’s interference with the Pine

Lake Sales Contracts. ADM’s interference with the Pine Lake Sales Contracts made performance

more burdensome or expensive and Pine Lake Corn suffered financial loss as a result.

       182.    Even though Plaintiff Pine Lake Corn performed its obligations under the Pine Lake

Sales Contracts, it lost all or part of the profits that it would otherwise have obtained if ADM had

not engaged in its unlawful scheme.

                                           COUNT VIII

          Tortious Interference with Contractual Relations Under Wisconsin Law
                           On Behalf of the Wisconsin Plaintiffs

       183.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       184.    The Wisconsin Plaintiffs had contracts with third parties for the sale of ethanol in

which the price received for that ethanol was set, in whole or in part, based on Chicago Price

Indexes (“Wisconsin Plaintiffs Sales Contracts”).

       185.    Because it is the standard practice in the ethanol industry, ADM knew had full

knowledge and understanding that contracts for the sale of ethanol from ethanol producers,

including the Wisconsin Plaintiffs Sales Contracts, typically included provisions whereby the price

charged for the ethanol under the contract was set by reference to Chicago Price Indexes.




                                                 55
                        2:20-cv-02314-CSB-EIL # 1            Page 61 of 63




       186.    ADM’s scheme to depress the price of ethanol in the U.S. Ethanol Market, and the

Argo Terminal Market was intentional conduct by ADM and improperly interfered with the

Wisconsin Plaintiffs Sales Contracts. ADM knew, or should have known, that such interference

was substantially certain to occur as a result of its conduct.

       187.    ADM’s interference with the Wisconsin Plaintiffs Sales Contracts was improper.

Such interference was undertaken with the unlawful, deceptive, manipulative and anticompetitive

motivations described above. The interference was not justified and no privilege attached to

ADM’s misconduct.

       188.    ADM’s interference caused the Wisconsin Plaintiffs to suffer damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their favor

and against ADM as follows:

       a.      that ADM’s unlawful conduct alleged herein be adjudged and decreed in violation

               of Section 2 of the Sherman Act (15 U.S.C.§ 2) prohibiting monopolization and

               attempted monopolization;

       b.      that ADM’s unlawful conduct alleged herein be adjudged and decreed in violation

               of Illinois antitrust law (740 ILCS § 10/3) prohibiting monopolization and

               attempted monopolization;

       c.      that ADM’s unlawful conduct alleged herein be adjudged and decreed in violation

               of the Illinois Consumer Fraud and Deceptive Business Practices Act (815 ILCS §

               505);




                                                  56
               2:20-cv-02314-CSB-EIL # 1          Page 62 of 63




d.   that ADM’s unlawful conduct alleged herein be adjudged and decreed in violation

     of the Wisconsin Deceptive Practices Act regarding fraudulent misrepresentations

     (Wis. Stat. § 100.18);

e.   that ADM’s unlawful conduct alleged herein be adjudged and decreed in violation

     of Iowa law prohibiting tortious interference with contractual relations;

f.   that ADM’s unlawful conduct alleged herein be adjudged and decreed in violation

     of Wisconsin law prohibiting tortious interference with contractual relations;

g.   that ADM be ordered to pay actual damages and treble damages as well as any

     additional statutory damages, punitive damages, exemplary damages and/or

     restitution to Plaintiffs as allowable by law;

h.   that ADM be ordered to pay both pre- and post-judgment interest on any amounts

     awarded;

i.   that ADM be enjoined from continuing the misconduct alleged in this Complaint

     and issuing any other appropriate injunctive and other equitable relief against

     ADM;

j.   that the Court award Plaintiffs their costs of suit, including reasonable attorneys’

     fees and expenses; and

k.   that the Court award any and all such other relief as the Court may deem just and

     proper.




                                       57
                       2:20-cv-02314-CSB-EIL # 1            Page 63 of 63




                                 JURY TRIAL DEMANDED

      Plaintiffs demand a trial by jury on all issues so triable.

Dated: November 11, 2020                          Respectfully submitted,



                                                    /s/ James P. Fieweger
                                                  James P. Fieweger, #6206915
                                                  MICHAEL BEST & FRIEDRICH LLP
                                                  444 West Lake Street, Suite 3200
                                                  Chicago, IL 60606
                                                  Telephone: (312) 222-0800
                                                  Facsimile: (312) 222-0818
                                                  jpfieweger@michaelbest.com


                                                  Joseph L. Olson, # 1046162
                                                  Todd E. Palmer, # 1020197
                                                  MICHAEL BEST & FRIEDRICH LLP
                                                  790 N. Water Street, Suite 2500
                                                  Milwaukee, WI 53202
                                                  Telephone: (414) 271-6560
                                                  Facsimile: (414) 277-0656
                                                  jlolson@michaelbest.com
                                                  tepalmer@michaelbest.com


                                                  Austin B. Cohen (pro hac vice forthcoming)
                                                  Keith J. Verrier (pro hac vice forthcoming)
                                                  LEVIN SEDRAN & BERMAN LLP
                                                  510 Walnut Street, Suite 500
                                                  Philadelphia, PA 19106-3997
                                                  Telephone: (215) 592-1500
                                                  Facsimile: (215) 592-4663
                                                  acohen@lfsblaw.com
                                                  kverrier@lfsblaw.com

                                                  Counsel for Plaintiffs




                                                58
